Exhibit 10.1
 
 
 
PURCHASE AND SALE AGREEMENT
 
DATED AS OF FEBRUARY 27, 2017
 
BY AND AMONG
 
PERRIGO PHARMA INTERNATIONAL DESIGNATED ACTIVITY COMPANY,
 
PERRIGO COMPANY PLC,
 
AND
 
RPI FINANCE TRUST, A DELAWARE STATUTORY TRUST
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

  Page
ARTICLE I DEFINED TERMS AND RULES OF CONSTRUCTION
1
 
 
 
Section 1.1
Defined Terms
1 Section 1.2
Rules of Construction
10

 
 
ARTICLE II PURCHASE AND SALE OF THE ASSIGNED INTERESTS
11
 
 
 
Section 2.1
Purchase and Sale
11 Section 2.2
Purchase Price
12 Section 2.3 
Purchase Price Adjustment
13 Section 2.4
No Assumption of Liabilities
13 Section 2.5
Security Interest
13

 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PERRIGO
14
 
 
 
Section 3.1
Organization
14 Section 3.2
No Conflicts
14 Section 3.3
Authorization
14 Section 3.4
Ownership
15 Section 3.5
Governmental and Third Party Authorizations
15 Section 3.6
No Litigation
15   Section 3.7
Solvency
16
 
Section 3.8
No Brokers' Fees
16
  Section 3.9
Compliance with Laws
16   Section 3.10
Intellectual Property Matters
16   Section 3.11
Original Asset Purchase Agreement
17   Section 3.12
Perfection Matters
19   Section 3.13
Tax Matters
19

 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
20
 
 
 
Section 4.1
Organization
20 Section 4.2
No Conflicts
20 Section 4.3
Authorization
20 Section 4.4
Governmental and Third Party Authorizations
20 Section 4.5
No Litigation
21 Section 4.6
Access to Information
21   Section 4.7
No Intent to Re-Transfer
21
 
Section 4.8
Funds Available
21
  Section 4.9
Lien Priority
22   Section 4.10
No Brokers' Fees
22   Section 4.11
UCC Matters
22   Section 4.12
Place of Establishment
22   Section 4.13
No Other Representations or Warranties
22

 

--------------------------------------------------------------------------------

 
ARTICLE V COVENANTS
23
 
 
 
Section 5.1
Books and Records of Perrigo; Notices
23 Section 5.2
Books and Records of Buyer; Notices
24 Section 5.3
Confidentiality
24 Section 5.4
Further Assurances
26 Section 5.5
Wrong Pocket Provisions; Late Payments
27 Section 5.7
Original Asset Purchase Agreement
28   Section 5.8
No Termination or Challenges
30
 
Section 5.9
Enforcement of Original Asset Purchase Agreement
30

 
 
ARTICLE VI TAX MATTERS
32
 
 
 
Section 6.1
Withholding Matters
32 Section 6.2
VAT
32 Section 6.3
Transfer Taxes
32 Section 6.4
Tax Cooperation
33 Section 6.5
Tax Treatment
33

 
 
ARTICLE VII THE CLOSING
33
 
 
 
Section 7.1
Closing
33 Section 7.2
Closing Deliverables of Perrigo
34 Section 7.3
Closing Deliverables of Buyer
34 Section 7.4
Receipt
34

 
 
ARTICLE VIII INDEMNIFICATION; LIMITED GUARANTEE
34
 
 
 
Section 8.1
Indemnification by Perrigo
34 Section 8.2
Indemnification by Buyer
36 Section 8.3
Procedures
37 Section 8.4
Exclusive Remedy; Limitation on Liability
38   Section 8.5
No Other Representations or Warranties
39    Section 8.6
No Set-Off
39    Section 8.7 Survival 39    Section 8.8
Limited Guarantee
40

 
 
ARTICLE IX MISCELLANEOUS
41
 
 
 
Section 9.1
Specific Performance
41 Section 9.2
Notices
41 Section 9.3
Successors and Assigns
42 Section 9.4
Independent Nature of Relationship
44   Section 9.5
Entire Agreement; No Third Party Beneficiaries
44   Section 9.6
Governing Law
44   Section 9.7
Waiver of Jury Trial
45   Section 9.8
Severability
45   Section 9.9
Counterparts
45   Section 9.10 
Amendments; No Waivers
45   Section 9.11 
Termination
46    Section 9.12 
Expenses
46   Section 9.13 
Table of Contents and Headings
46    Section 9.14 
Trustee Capacity of Wilmington Trust Company
46

 
 
 
 

--------------------------------------------------------------------------------

Exhibits


Exhibit A Assignment and Assumption Agreement



--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT (this "Purchase and Sale Agreement") dated as
of February 27, 2017, is by and among (i) Perrigo Pharma International
Designated Activity Company, an Irish designated activity company limited by
shares (no. 222276) whose registered office is at Treasury Building, Grand Canal
Street Lower, Dublin 2, Ireland ("Perrigo"), (ii) RPI Finance Trust, a Delaware
statutory trust ("Buyer" and together with Perrigo, each a "Party" and
collectively, the "Parties") and (iii) solely with respect to Section 5.4,
Article VI, Section 8.6, Section 8.8 and Article IX of this Purchase and Sale
Agreement, Perrigo Company plc, an Irish public limited company (no. 529592)
("Parent").
 
W I T N E S S E T H:
 
WHEREAS, Elan Pharma International Limited, Elan Pharmaceuticals, Inc. and
Biogen Idec International Holding LTD ("Biogen Idec") previously entered into
that certain Asset Purchase Agreement, dated as of February 5, 2013, as amended
by that certain Amendment One to Asset Purchase Agreement, dated as of June 30,
2015 (the "Original Asset Purchase Agreement");
 
WHEREAS, on December 18, 2013, Perrigo Company and Elan Corporation, plc (the
parent company of Elan Pharma International Limited and Elan Pharmaceuticals,
Inc.), were each acquired by Parent, a newly incorporated holding company.
 
WHEREAS, On April 18, 2016, Elan Pharma International Limited changed its name
to Perrigo Pharma International Limited, and on April 28, 2016, Perrigo Pharma
International Limited converted from a limited company to a designated activity
company pursuant to the Irish Companies Act of 2014;
 
WHEREAS, Perrigo has the right to receive certain payments under the Original
Asset Purchase Agreement; and
 
WHEREAS, Perrigo desires to sell, transfer, assign and convey to Buyer, and
Buyer desires to purchase, accept, assume and agree to comply with, perform and
discharge, the Assigned Interests described herein, upon and subject to the
terms and conditions set forth in this Purchase and Sale Agreement and the other
Transaction Documents:
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
ARTICLE I

DEFINED TERMS AND RULES OF CONSTRUCTION
 
Section 1.1   Defined Terms.  The following terms, as used herein, shall have
the following respective meanings:
 
"$" means United States dollars.
1

--------------------------------------------------------------------------------

 
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by, or is under common control with such
Person.  For purposes of this definition, the term "control" (including its
correlative meanings "controlled" and "under common control with") shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies of a Person (whether through ownership of 50% or more of
such Person's securities or partnership or other ownership interests, or by
contract or otherwise).
 
"Applicable Law" means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.
 
"Applicable Year" shall have the meaning set forth in the definition of
Contingent Payments Due.
 
"Assigned Interests" has the meaning set forth in Section 3 of the Assignment
and Assumption Agreement.
 
"Assigned Interests Third Party Infringement Claim" means any Third Party
Infringement Claim arising out of activities performed for or by the TYSABRI
Business on or after the Effective Date.
 
"Assignment and Assumption Agreement" means the assignment and assumption
agreement, dated as of the Effective Date, by and among Perrigo, Buyer and
Biogen Idec, and substantially in the form attached as Exhibit A hereto.
 
"Bankruptcy Event" means the occurrence of any of the following in respect of a
Person:  (a) an admission in writing by such Person of its inability to pay its
debts generally or a general assignment by such Person for the benefit of
creditors; (b) the filing of any petition or answer by such Person seeking to
adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of such Person or its debts under any law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization,
examination, relief of debtors or other similar law now or hereafter in effect,
or seeking, consenting to or acquiescing in the entry of an order for relief, in
any case, under any such law, or the appointment of or taking possession by a
receiver, trustee, custodian, liquidator, examiner, assignee, sequestrator or
other similar official for such Person or for any substantial part of its
property; (c) corporate or other action taken by such Person to authorize any of
the actions set forth in clause (a) or clause (b) above; or (d) without the
consent or acquiescence of such Person, the entering of an order for relief or
approving a petition for relief or reorganization or any other petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or other similar relief under any present or future bankruptcy,
insolvency or similar statute, law or regulation, or the filing of any such
petition against such Person, or, without the consent or acquiescence of such
Person, the entering of an order appointing a trustee, custodian, receiver or
liquidator of such Person or of all or any substantial part of the property of
such Person.
 
"Biogen Idec" has the meaning set forth in the Recitals.
 
2

--------------------------------------------------------------------------------

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.
 
"Buyer" has the meaning set forth in the Preamble.
 
"Buyer Indemnified Party" has the meaning set forth in Section 8.1(a).
 
"Buyer Stock Exchange" means any stock exchange on which securities of Buyer or
any of its Affiliates are listed for trading.
 
"Challenge" has the meaning set forth in Section 4.2(h) of the Original Asset
Purchase Agreement.
 
"Claim" has the meaning set forth in Section 8.3.
 
"Closing" has the meaning set forth in Section 7.1.
 
"Closing Date" has the meaning set forth in Section 7.1.
 
"Closing Purchase Price Payment" has the meaning set forth in Section 2.2.
 
"Confidential Information" means, as it relates to the Disclosing Party and its
Affiliates, all information (whether written or oral, or in electronic or other
form) involving or relating in any way, directly or indirectly, to the Original
Asset Purchase Agreement or the Assigned Interests, including:  (a) any license,
sublicense, assignment, product development, royalty, sale, supply or other
agreements (including the Original Asset Purchase Agreement) involving or
relating in any way, directly or indirectly, to the Assigned Interests, or the
compounds or products giving rise to the Assigned Interests, and including all
terms and conditions thereof and the identities of the parties thereto; (b) any
reports, data, materials or other documents of any kind involving or relating in
any way, directly or indirectly, to Buyer or Perrigo, the Original Asset
Purchase Agreement, the Assigned Interests, or the intellectual property,
compounds or products giving rise to the Assigned Interests, and including
reports, data, materials, notices (written and oral) or other documents or
communications of any kind delivered pursuant to or under any of the agreements
referred to in clause (a) above; and (c) any inventions, devices, improvements,
formulations, discoveries, compositions, ingredients, patents, patent
applications, know-how, processes, trial results, research, developments or any
other intellectual property, trade secrets or information involving or relating
in any way, directly or indirectly, to the Assigned Interests or the compounds
or products giving rise to the Assigned Interests; provided, however, that for
purposes of this Purchase and Sale Agreement, Confidential Information shall not
include information (i) that is already publicly available as of the date it was
first disclosed to Receiving Party or any of its Affiliates other than as a
result of disclosure in violation of any confidentiality obligation or
agreement; (ii) that becomes publicly available following the date it was first
disclosed to Receiving Party or any of its Affiliates other than as a result of
disclosure in violation of any confidentiality obligation or agreement; (iii)
that was known by the Receiving Party or its Affiliates, other than under an
obligation of confidentiality, at the time such information was disclosed to the
Receiving Party or its Affiliates; (iv) becomes known to the Receiving Party on
a non-confidential basis from a source other than the Disclosing Party or its
Affiliates who had no obligation to the Disclosing Party not to disclose such
information; or (v) was independently developed by the Receiving Party without
the use of the Confidential Information of the Disclosing Party as demonstrated
by written and electronic records of the Receiving Party.
3

--------------------------------------------------------------------------------

 
"Contingent Payments" has the meaning set forth in Section 4.2(e) of the
Original Asset Purchase Agreement.
 
"Contingent Payments Due" means, for the calendar year ending December 31, 2018
or December 31, 2020, as applicable (such year, the "Applicable Year"):
 
(a)   the amount of cash payable pursuant to Sections 4.2(c), 4.2(d) and 4.9, as
applicable, of the Original Asset Purchase Agreement in respect of Net Sales for
the Applicable Year  (which shall include, for the avoidance of doubt, any
amount of cash payable pursuant to any agreement contemplated by Section 4.9 in
respect of Net Sales for the Applicable Year).  For the avoidance of doubt, the
amount calculated pursuant to this clause (a) shall be (i) measured solely and
exclusively based on Sections 1.1(gg), 4.2(c), 4.2(d) and 4.9 of the Original
Asset Purchase Agreement (which shall include, for the avoidance of doubt, any
amount of cash payable pursuant to any agreement contemplated by Section 4.9)
and (ii) without regard (x) to any other provision in the Original Asset
Purchase Agreement and any Set-offs, exclusions, deductions or reductions from
Net Sales pursuant to any such other provisions, (y) to any of the Transaction
Documents or (z) to any other external references; minus
 
(b)  the sum of the following, if any:
 
(i) any reduction to Contingent Payments under Section 4.2(h) of the Original
Asset Purchase Agreement for the Applicable Year arising out of a Challenge by
Perrigo or any of its Affiliates;  plus
 
(ii) any reduction to Contingent Payments under Section 4.2(f) of the Original
Asset Purchase Agreement for the Applicable Year arising out of Biogen Idec or
its Affiliate obtaining any license(s) pursuant to Section 4.2(f) of the
Original Asset Purchase Agreement (a "License Reduction");  provided, that if
the amount of any License Reduction (or any portion thereof) is a fixed or
ascertainable payment (rather than a formula based on future sales of TYSABRI)
(such License Reduction or portion thereof, as applicable, a "Fixed Cost"),
Perrigo and Buyer shall mutually determine in good faith what portion of such
Fixed Cost should fairly be deemed to apply to the Applicable Year for purposes
of this definition by ratably allocating a portion of the total amount of such
Fixed Cost to each full calendar year (or fraction thereof) included within the
lifespan of such license based on expected Net Sales for each such full calendar
year (or fraction thereof).
 
"Contingent Payment Interest" has the meaning set forth in Section 3(a) of the
Assignment and Assumption Agreement.
 
"Credit Agreement Consent" has the meaning set forth in Section 2.5.
4

--------------------------------------------------------------------------------

 
"Dataroom" means information posted before 12:01 a.m. (Eastern Time) on February
26, 2017 to the virtual dataroom established by Perrigo and made available to
Buyer via intralinks.com, an electronic copy of which Perrigo shall provide to
Buyer on the date of this Purchase and Sale Agreement.
 
"Direct Claim Offset Amount" has the meaning set forth in Section 12.4(b) of the
Original Asset Purchase Agreement.
 
"Disclosing Party" shall mean Perrigo and its Affiliates.
 
"Effective Date" shall mean January 1, 2017.
 
"Existing Credit Agreement" means the Amended and Restated Credit Agreement, 
among Buyer, certain Affiliates of Buyer from time to time party thereto and
Bank of America, N.A., as administrative agent in effect as of the date hereof
or thereafter amended.
 
"FDA" means the U.S. Food and Drug Administration and any successor agency
thereto.
 
"Fixed Cost" shall have the meaning set forth in clause (b)(ii) of the
definition of "Contingent Payments Due".
 
"Governmental Authority" means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or  pertaining to government, including any Patent Office, the FDA
and any other government authority in any country.
 
"Indemnified Party" has the meaning set forth in Section 8.2(a).
 
"JCV Assay Intellectual Property" means all Intellectual Property that relates
to a JCV Assay that was included in the Transferred Assets under the Original
Asset Purchase Agreement (as each of these terms are defined in the Original
Asset Purchase Agreement) and is necessary or useful to the using or selling of
TYSABRI.
 
"Knowledge of Perrigo" means the actual knowledge as of the date of this
Purchase and Sale Agreement, of John T. Hendrickson, Chief Executive Officer of
Parent, Judy L. Brown, Executive Vice President of Business Operations and Chief
Financial Officer of Parent, Todd W. Kingma, Executive Vice President, General
Counsel and Secretary of Parent, Bradley Joseph, Vice President, Investor
Relations  and Andrew Solomon, Vice President and Assistant General Counsel.
 
"License Reduction" shall have the meaning set forth in clause (b)(ii) of the
definition of "Contingent Payments Due".
 
"Lien" means any security interest, mortgage, pledge, hypothecation, lien,
adverse claim, encumbrance, charge or restriction on use, transfer or exercise
of any other attribute of ownership of any kind.
5

--------------------------------------------------------------------------------

 
"Licensed Product" has the meaning assigned such term in the Original Asset
Purchase Agreement.
 
"Loss" means any loss, cost, charge, expense, interest, fee, payment, liability,
claim, penalty, fine, damages, or judgment.
 
"Material Adverse Change" means any event, circumstance or change resulting in a
material adverse effect on (a) the legality, validity or enforceability of the
Transaction Documents or the Original Asset Purchase Agreement, or (b) the
aggregate value of the Assigned Interests; provided, however, that no event,
circumstance or change directly or indirectly resulting from or arising out of
any of the following shall be deemed to be or constitute a Material Adverse
Change or be taken into account when determining whether a Material Adverse
Change has occurred, or may, would or could occur:  (i) conditions (or changes
after the date of this Purchase and Sale Agreement in such conditions) in the
industry in which the Parties or Biogen Idec operate; (ii) general economic
conditions or conditions in the securities markets, credit markets, currency
markets or other financial markets (or changes after the date of this Purchase
and Sale Agreement in such conditions) with the United States or any other
country; (iii) political conditions (or changes after the date of this Purchase
and Sale Agreement in such conditions) in the United States or any other
country; (iv) earthquakes or other natural disasters and other force majeure
events in the United States or any other country; (v) the announcement of this
Purchase and Sale Agreement and the transactions contemplated by this Purchase
and Sale Agreement; (vi) the taking of any action required or contemplated by
this Purchase and Sale Agreement, or the failure to take any action prohibited
by this Purchase and Sale Agreement or the pendency or consummation of the
transactions contemplated by this Purchase and Sale Agreement; (vii) changes in
Applicable Law or other legal or regulatory conditions or changes in United
States Generally Accepted Accounting Principles, International Financial
Reporting Standards or other accounting standards (or the interpretation
thereof); (viii) the occurrence of progressive multifocal leukoencephalopathy in
TYSABRI-treated patients; (ix) the development by any Person, approval or
commercialization of other products that may compete with TYSABRI; (x) changes
in regulations of a Governmental Authority or private third party payors'
reimbursement policies or the default by such parties in the performance of such
policies, or the imposition of any health care cost containment or similar
measures by a governmental authority; or (xi) the validity, invalidity,
ownership or lack of ownership of any TYSABRI Intellectual Property or any other
intellectual property of any Person that relates to TYSABRI at any time during
the Term (as defined in the Original Asset Purchase Agreement); provided,
further, in the case of clause (ii), (iii), (iv) or (vii) such effect may be
taken into account in determining whether or not there has been a Material
Adverse Change to the extent such effect has a materially disproportionate
adverse effect on TYSABRI as compared to other therapies indicated to treat
multiple sclerosis.
 
"Milestone 1 Contingent Payment Threshold" has the meaning set forth in Section
2.2 hereof.
 
"Milestone 2 Contingent Payment Threshold" has the meaning set forth in Section
2.2 hereof.
 
"Milestone Payments" has the meaning set forth in Section 2.2 hereof.
6

--------------------------------------------------------------------------------

 
"Milestone Thresholds" has the meaning set forth in Section 2.2(iii) hereof.
 
"Net Sales" has the meaning set forth in Section 1.1(gg) of the Original Asset
Purchase Agreement.
 
"Non-Transferring Party" has the meaning set forth in Section 9.3(a)(i).
 
"Original Asset Purchase Agreement" has the meaning set forth in the Recitals
and is included as Annex A to the Perrigo Disclosure Schedule.
 
"Original Asset Purchase Agreement Ancillary Documents" means the documents set
forth in Section 1.1(a) of the Perrigo Disclosure Schedule.
 
"Party" and the "Parties" have the meanings set forth in the Preamble.
 
"Parent" has the meaning set forth in the Preamble.
 
"Patent Office" means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
intellectual property rights that are patents.
 
"Payments" has the meaning set forth in Section 6.1.
 
"Perrigo" has the meaning set forth in the Preamble.
 
"Perrigo Disclosure Schedule" means the confidential disclosure schedule
delivered to Buyer by Perrigo on the date of this Purchase and Sale Agreement.
 
"Perrigo Indemnified Party" has the meaning set forth in Section 8.2(a).
 
"Person" means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.
 
"Pre-Payment" has the meaning set forth in Section 7.1.
 
"Proceeds" means all Proceeds as defined in the UCC, including all proceeds of,
and all other profits, products, rents or receipts, in whatever form, arising
from the collection, sale, lease, exchange, assignment, licensing or other
disposition of, or other realization upon, the Assigned Interests.
 
"Product Liability Claim" has the meaning set forth in Section 12.1(a)(iii) of
the Original Asset Purchase Agreement.
 
"Purchase and Sale Agreement" has the meaning set forth in the Preamble.
 
"Purchase Price" has the meaning set forth in Section 2.2.
7

--------------------------------------------------------------------------------

 
"Recalculation" means a recalculation of Contingent Payments for an Applicable 
Year by Biogen Idec pursuant to (i) the last three sentences of Section 4.3(a)
of the Original Asset Purchase Agreement or (ii) if Net Sales in any Calendar
Quarter(s) during an Applicable Year are less than zero, pursuant to Section
4.3(b) of the Original Asset Purchase Agreement for the aggregate amount of
negative Net Sales in such Calendar Quarter(s), in each case as provided
therein.
 
"Receiving Party" means Buyer and its Affiliates.
 
"Recharacterization" means a judgment or order by a court of competent
jurisdiction that Perrigo's right, title and interest in, to and under the
Assigned Interests were not fully sold, assigned and transferred to Buyer
pursuant to, as contemplated by, and subject to the provisions of this Purchase
and Sale Agreement and the Assignment and Assumption Agreement, but instead that
such transaction(s) constituted a loan and security device.
 
"Requesting Party" has the meaning set forth in Section 5.9(e).
 
"Retained Interests" means all rights and obligations of Perrigo under the
Original Asset Purchase Agreement that are not Assigned Interests.
 
"Retained Interests Payment" has the meaning set forth in Section 5.5(b).
 
"Royalty Adverse Effect" means any event, circumstance or change resulting in an
adverse effect in any material respect on the timing, amount or duration of the
Contingent Payment Interest; provided, however, that no event, circumstance or
change directly or indirectly resulting from or arising out of any of the
following shall be deemed to be or constitute a Royalty Adverse Effect or be
taken into account when determining whether a Royalty Adverse Effect has
occurred, or may, would or could occur:  (i) conditions (or changes after the
date of this Purchase and Sale Agreement in such conditions) in the industry in
which the Parties or Biogen Idec operate; (ii) general economic conditions or
conditions in the securities markets, credit markets, currency markets or other
financial markets (or changes after the date of this Purchase and Sale Agreement
in such conditions) with the United States or any other country; (iii) political
conditions (or changes after the date of this Purchase and Sale Agreement in
such conditions) in the United States or any other country; (iv) earthquakes or
other natural disasters and other force majeure events in the United States or
any other country; (v) the announcement of this Purchase and Sale Agreement and
the transactions contemplated by this Purchase and Sale Agreement; (vi) the
taking of any action required or contemplated by this Purchase and Sale
Agreement, or the failure to take any action prohibited by this Purchase and
Sale Agreement or the pendency or consummation of the transactions contemplated
by this Purchase and Sale Agreement; (vii) changes in Applicable Law or other
legal or regulatory conditions or changes in United States Generally Accepted
Accounting Principles, International Financial Reporting Standards or other
accounting standards (or the interpretation thereof); (viii) the occurrence of
progressive multifocal leukoencephalopathy in TYSABRI-treated patients; (ix) the
development by any Person, approval or commercialization of other products that
may compete with TYSABRI; (x) changes in regulations of a Governmental Authority
or private third party payors' reimbursement policies or the default by such
parties in the performance of such policies, or the imposition of any health
care cost containment or similar measures by a governmental authority;
8

--------------------------------------------------------------------------------

or (xi) the validity, invalidity, ownership or lack of ownership of any TYSABRI
Intellectual Property or any other intellectual property of any Person that
relates to TYSABRI at any time during the Term (as defined in the Original Asset
Purchase Agreement); provided, further, in the case of clause (ii), (iii), (iv)
or (vii) such effect may be taken into account in determining whether or not
there has been a Royalty Adverse Effect to the extent such effect has a
materially disproportionate adverse effect on TYSABRI as compared to other
therapies indicated to treat multiple sclerosis.
 
"Sale" has the meaning set forth in Section 2.1(a).
 
"Security Interest" has the meaning set forth in Section 2.5.
 
"Seller Stock Exchange" means any stock exchange on which securities of Perrigo
or any of its Affiliates are listed for trading.
 
"SEC" means the U.S. Securities and Exchange Commission.
 
"Set-off" means any set-off or off-set.
 
"Subsidiary" means, with respect to any Person, any other Person of which more
than 50% of the outstanding voting securities of such other Person (irrespective
of whether at the time capital stock of any other class or classes of such other
Person shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more other Subsidiaries of such Person or by one or more
other Subsidiaries of such Person.
 
"Tax" or "Taxes" means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, gains, net worth, withholding, social security, unemployment,
disability, real property, personal property, abandoned property, value added
(including VAT), sales, use, consumption, goods and services, stamp, transfer,
documentary, registration, alternative or add-on minimum, estimated or other
tax, levy, tariff, impost or similar charge (including any interest, penalty or
addition thereto) imposed by any Governmental Authority.
 
"Third Party Claim Offset Amount"  has the meaning set forth in Section 12.4(a)
of the Original Asset Purchase Agreement.
 
"Third Party Infringement Claim" has the meaning set forth in Section 12.1(a)(v)
of the Original Asset Purchase Agreement.
 
"Threshold Amount" has the meaning set forth in Section 8.1(b).
 
"Transaction Documents" means this Purchase and Sale Agreement and the
Assignment and Assumption Agreement.
 
"Transfer Notice" has the meaning set forth in Section 9.3.
9

--------------------------------------------------------------------------------

 
"TYSABRI" has the meaning set forth in Section 1.1(tt) of the Original Asset
Purchase Agreement.
 
"TYSABRI Business" means the research, development, making, importing,
exporting, distribution, sale, offering for sale, or other commercialization of
TYSABRI.
 
"TYSABRI Intellectual Property" means all registered, registrable and
unregistered intellectual property rights that are used in the making,
importing, exporting, distribution, sale, offering for sale or other
commercialization of TYSABRI as of the date of this Purchase and Sale Agreement.
 
"TYSABRI Liabilities" has the meaning set forth in Section 5.5(c).
 
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection (a) of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(d), or (b) the Security Interest or any
portion thereof granted pursuant to Section 2.4, is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of New York, then "UCC" means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
this Purchase and Sale Agreement and any financing statement relating to such
perfection or effect of perfection or non-perfection.
 
"U.S." or "United States" means the United States and Puerto Rico.
 
"VAT" means any Tax imposed by any member state of the European Community in
conformity with the Directive of the Council of the European Union on the common
system of value added tax (2006/112/EC) or any Tax similar to or replacing the
same.
 
Section 1.2  Rules of Construction.  Unless the context otherwise requires, in
this Purchase and Sale Agreement:
 
(a) An accounting term not otherwise defined has the meaning assigned to it in
accordance with U.S. Generally Accepted Accounting Principles.
 
(b) Unless otherwise defined herein, terms used in Section 2.1(c),
Section 2.1(d) and Section 2.4  of this Purchase and Sale Agreement that are
defined in the UCC shall have the meanings stated in the UCC.
 
(c) Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders, and words in the singular shall include the
plural, and vice versa.
 
(d) The terms "include", "including" and similar terms shall be construed as if
followed by the phrase "without limitation".
10

--------------------------------------------------------------------------------

 
(e) References to an agreement or other document include references to such
agreement as in effect on the date hereof  together with any annexes, exhibits
and schedules attached thereto.
 
(f) References to any statute or other legislative provision shall include any
statutory or legislative modification or re-enactment thereof, or any
substitution therefor.
 
(g) References to any Person shall be construed to include such Person's
successors and permitted assigns.
 
(h) The word "will" shall be construed to have the same meaning and effect as
the word "shall".
 
(i) The words "hereof", "herein", "hereunder" and similar terms when used in
this Purchase and Sale Agreement shall refer to this Purchase and Sale Agreement
as a whole and not to any particular provision hereof, and Article, Section and
Exhibit references herein are references to Articles and Sections of, and
Exhibits to, this Purchase and Sale Agreement unless otherwise specified.
 
(j) In the computation of a period of time from a specified date to a later
specified date, the word "from" means "from and including" and each of the words
"to" and "until" means "to but excluding".
 
(k) Where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Purchase and Sale Agreement on a day that
is not a Business Day, unless this Purchase and Sale Agreement otherwise
provides, such payment shall be made, such funds shall be applied and such
calculation shall be made on the succeeding Business Day, and payments shall be
adjusted accordingly.
 
(l) Any reference herein to a term that is defined by reference to its meaning
in the Original Asset Purchase Agreement shall refer to such term's meaning in
the Original Asset Purchase Agreement as in existence on the date hereof (and
not to any new, substituted or amended version thereof unless Perrigo and Buyer
have consented thereto).
 
(m) Any reference to the Original Asset Purchase Agreement shall be deemed to
refer to, where appropriate, any agreement contemplated by Section 4.9 of the
Original Asset Purchase Agreement mutatis mutandis.
 
(n) Any reference to Buyer or Perrigo shall be deemed to refer, where
appropriate, to any permitted assignee or delegatee of any right or obligation
under any of the Transaction Documents as applicable mutatis mutandis.
 
ARTICLE II
PURCHASE AND SALE OF THE ASSIGNED INTERESTS
 
Section 2.1  Purchase and Sale.
 
11

--------------------------------------------------------------------------------

(a) Subject to the terms and conditions of this Purchase and Sale Agreement and
in accordance with the Assignment and Assumption Agreement, at the Closing,
Perrigo shall sell, transfer, assign and convey to Buyer, and Buyer shall
purchase, acquire and accept all of Perrigo's right, title and interest in and
to the Assigned Interests, and assume and agree to comply with, perform and
discharge, the Assigned Interests (the "Sale").
 
(b) Perrigo and Buyer intend and agree that the Sale shall be, and is, a true,
complete, absolute and irrevocable sale and assignment by Perrigo to Buyer of
the Assigned Interests and the Sale shall provide Buyer with ownership of the
Assigned Interests.  Neither Perrigo nor Buyer intends the transactions
contemplated hereunder to be, or for any purpose characterized as a loan from
Buyer to Perrigo or a pledge or assignment or only a security agreement. 
Perrigo waives any right to contest or otherwise assert that this Purchase and
Sale Agreement does not constitute a true, complete, absolute and irrevocable
sale and assignment by Perrigo to Buyer of the Assigned Interests under
Applicable Law, which waiver shall be enforceable against Perrigo in any
Bankruptcy Event relating to Perrigo.  The Sale shall be reflected on Perrigo's
(or, as applicable, Parent's) financial statements and other records as a sale
of assets to Buyer (except to the extent U.S. Generally Accepted Accounting
Principles, International Financial Reporting Standards or the rules of the SEC
require otherwise with respect to any financial statements).
 
(c) Perrigo hereby authorizes Buyer or its designee to execute, record and file,
and consents to Buyer or its designee executing, recording and filing, at
Buyer's sole cost and expense, (i) financing statements in the appropriate
filing offices as reasonably determined by Buyer under the UCC (and continuation
statements with respect to such financing statements when applicable), and
amendments thereto, in such manner and in such jurisdictions as are necessary or
appropriate to evidence or perfect the Sale and to perfect the security interest
in the Assigned Interests granted by Perrigo to Buyer pursuant to Section 2.1(d)
and (ii) to the extent applicable, a Form C1 with the Irish Companies
Registration Office to perfect the security interest in the Assigned Interests
granted by Perrigo to Buyer pursuant to Section 2.1(d).
 
(d) Notwithstanding that Perrigo and Buyer expressly intend for the Sale to be a
true, complete, absolute and irrevocable sale and assignment, Perrigo hereby
assigns, conveys, grants and pledges to Buyer, as security for its obligations
created hereunder in the event that the Sale becomes subject to a
Recharacterization despite the parties' intentions, a security interest in and
to all of Perrigo's right, title and interest in, to and under the Assigned
Interests and all Proceeds thereof, and, in such event, the Parties hereby agree
this Purchase and Sale Agreement shall constitute a security agreement.
 
(e) From and after the Closing, Buyer shall be entitled to the rights contained
within the Assigned Interests and shall comply with the obligations contained
within the Assigned Interests.  Except for the Assigned Interests, Buyer is not
acquiring any of the assets or rights or assuming any of the obligations of
Perrigo or any of Perrigo's Affiliates.
 
Section 2.2  Purchase Price.  In consideration for the Sale, and subject to the
terms and conditions set forth herein, Buyer shall pay (or cause to be paid) to
Perrigo, or Perrigo's designee:
 
12

--------------------------------------------------------------------------------

 (i)
on the Closing Date, the amount of $2,200,000,000 (the "Closing Purchase Price
Payment");

 
(ii)
if Contingent Payments Due for the calendar year ending December 31, 2018 exceed
$333,000,000 (the "Milestone 1 Contingent Payment Threshold"), then  the amount
of $250,000,000 within 30 calendar days of the date on which Buyer receives the
final report for the calendar quarter ended December 31, 2018 pursuant to
Section 4.5(a)(ii) of the Original Asset Purchase Agreement; and

 
(iii)
if Contingent Payments Due for the calendar year ending December 31, 2020 exceed
$351,000,000 the "Milestone 2 Contingent Payment Threshold" and together with
the Milestone 1 Contingent Payment Threshold, the "Milestone Thresholds"), then
the amount of $400,000,000 within 30 calendar days of the date on which Buyer
receives the final report for the calendar quarter ended December 31, 2020
pursuant to Section 4.5(a)(ii) of the Original Asset Purchase Agreement.

 
If a final report referred to in clauses (ii) and (iii) above has not been
delivered to Buyer within 12 Business Days of the end of the applicable calendar
quarter, Buyer shall use its reasonable best efforts to cause the delivery of
such report as promptly as possible thereafter.  The amounts payable pursuant to
clauses (ii) and (iii) above are collectively referred to as the "Milestone
Payments" (and together with the Closing Purchase Price Payment, collectively,
the "Purchase Price").  Subject to Section 6.1 below, each installment of the
Purchase Price shall be paid in its entirety, in cash, out of immediately
available funds, without Set-off, counterclaim, credit or deduction by wire
transfer to the account set forth in Section 2.2 of the Perrigo Disclosure
Schedule or such other account as may be designated by Perrigo in writing
sufficiently in advance of the payment of any installment.

 
Section 2.3  Purchase Price Adjustment.  If the results of a Recalculation show
a failure by Buyer to pay a Milestone Payment that (based on such Recalculation)
was due to Perrigo under Section 2.2, Buyer shall remit the amount of the
applicable Milestone Payment to Perrigo within 30 days after receipt of the
final results of the Recalculation.  If the results of a Recalculation show a
payment by Buyer of a Milestone Payment to Perrigo that (based on such
Recalculation) was not due to Perrigo under Section 2.2, Perrigo shall remit the
amount of the applicable Milestone Payment to Buyer within 30 days after receipt
of the final results of the Recalculation.  Any audit conducted pursuant to
Section 4.5(b) of the Original Asset Purchase Agreement shall not impact, or be
taken into account when determining, whether any Milestone Payments are due to
Perrigo pursuant to Section 2.2.
 
Section 2.4  No Assumption of Liabilities.  All liabilities under the Original
Asset Purchase Agreement or related to TYSABRI that are not expressly contained
within the Assigned Interests shall remain the liabilities of Perrigo or Biogen
Idec, as applicable, following the consummation of the transactions contemplated
by this Purchase and Sale Agreement.  Notwithstanding the foregoing, this
Section 2.4 shall not be construed to limit in any way the indemnification
obligations contained in Section 8.2.
 
Section 2.5  Security Interest.  As security for the payment or performance when
due, as the case may be, in full of Buyer's obligations under Section 2.2(ii)
and Section 2.2(iii)
13

--------------------------------------------------------------------------------

hereof, Buyer hereby assigns and pledges to Perrigo, and hereby grants to
Perrigo, a security interest (the "Security Interest") in and to all of Buyer's
right, title and interest in, to and under the Assigned Interests and all
Proceeds thereof.  The parties hereto hereby agree this Purchase and Sale
Agreement shall constitute a security agreement.  Buyer hereby authorizes
Perrigo or its designee to execute, record and file, and consents to Perrigo or
its designee executing, recording and filing, at Perrigo's sole cost and
expense, financing statements in the appropriate filing offices as reasonably
determined by Perrigo under the UCC (and continuation statements with respect to
such financing statements when applicable), and amendments thereto, in such
manner and in such jurisdictions as are necessary or appropriate to evidence or
perfect the Security Interest.  Buyer's obligations under this Section 2.5 and
the grant of the Security Interest are subject to Buyer obtaining a consent
under the Existing Credit Agreement to permit such Security Interest on the
terms contemplated in this Purchase and Sale Agreement (the "Credit Agreement
Consent").


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PERRIGO
 
Except as set forth in or qualified by any matter set forth in the Perrigo
Disclosure Schedule, Perrigo hereby represents and warrants to Buyer as of the
date hereof as follows:
 
Section 3.1  Organization.  Perrigo is a designated activity company limited by
shares duly incorporated, validly existing and in good standing under the laws
of Ireland.  Parent is a public limited company duly incorporated, validly
existing and in good standing under the laws of Ireland.  Perrigo has all
licenses, permits, franchises, authorizations, consents and approvals of all
Governmental Authorities, required to receive and sell the Contingent Payments
and to satisfy its other obligations under this Purchase and Sale Agreement.
Each of Perrigo and Parent are duly qualified to transact business and are in
good standing in every jurisdiction in which such qualification or standing is
required by Applicable Law (except where the failure to be so qualified or in
good standing would not be reasonably expected to result, directly or
indirectly, in a Material Adverse Change).
 
Section 3.2  No Conflicts.  The execution and delivery by each of Perrigo and
Parent of any of the Transaction Documents to which any of them is a party, the
performance by each of Perrigo and Parent of their respective obligations
hereunder or thereunder or the consummation by each of Perrigo and Parent of the
transactions contemplated hereby or thereby will not:  (i) contravene, conflict
with or violate any term or provision of the organizational documents of Perrigo
or Parent or (ii) except as would not reasonably be expected to result in a
Material Adverse Change (disregarding clause (b)(vi) of such definition for
purposes of this Section 3.2) or a Royalty Adverse Effect (disregarding clause
(vi) of such definition for purposes of this Section 3.2), contravene, conflict
with or violate any Applicable Law or result in a breach or violation of,
constitute a default (with or without notice or lapse of time, or both) under,
or accelerate the performance required by any term or provision of the Original
Asset Purchase Agreement, any of the Original Asset Purchase Agreement Ancillary
Documents or any other contract, agreement, indenture, lease, license, deed,
commitment, obligation or instrument to which Perrigo or any of its Affiliates
is a party or by which Perrigo or any of its Affiliates or any of their
respective assets or properties is bound or committed.
 
14

--------------------------------------------------------------------------------

Section 3.3  Authorization.  Each of Perrigo and Parent has all necessary
corporate power and authority to receive and sell the Contingent Payments and to
execute and deliver the Transaction Documents to which any of them is a party,
to perform their respective obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery by each of Perrigo and Parent of each of the Transaction Documents to
which any of them is a party and the performance by each of Perrigo and Parent
of their respective obligations hereunder and thereunder has been duly
authorized by all necessary corporate action on the part of each of Perrigo and
Parent, as applicable.  Each Transaction Document has been duly executed and
delivered by an authorized director or officer of Perrigo and Parent, as
applicable, and, when duly executed and delivered by all of the parties thereto
other than Perrigo and Parent, as applicable, each Transaction Document shall
constitute the legal, valid and binding obligation of Perrigo and Parent, as
applicable, enforceable against Perrigo and Parent, as applicable in accordance
with its respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights
generally, general equitable principles and principles of public policy.
 
Section 3.4  Ownership.  Perrigo is the exclusive owner of the entire right,
title and interest in, to and under the Assigned Interests.  Perrigo was
previously named Elan Pharma International Limited, which sold certain assets
and rights to Biogen Idec in exchange for certain royalty payments pursuant to
the Original Asset Purchase Agreement, and on December 18, 2013, Perrigo Company
and Elan Corporation, plc (the parent company of Elan Pharma International
Limited and Elan Pharmaceuticals, Inc.), were each acquired by Parent, a newly
incorporated holding company.  The Assigned Interests have not been pledged,
sold, contributed, assigned, licensed, transferred, conveyed or granted (other
than those Liens created under any of the Transaction Documents) by Perrigo to
any other Person.  Assuming the Assignment and Assumption Agreement is duly
executed and delivered by Buyer and Biogen Idec, (i) Perrigo has full right to
sell and assign the Assigned Interests to Buyer in accordance with the terms of
this Purchase and Sale Agreement, and (ii) at the Closing, subject to any
Recharacterization Event, Buyer will have good, valid and exclusive title to the
Assigned Interests, free and clear of all Liens, other than Liens created under
any of the Transaction Documents, and Buyer shall be the exclusive owner of the
Assigned Interests.
 
Section 3.5  Governmental and Third Party Authorizations.  Except (i) as
required by Section 14.2 of the Original Asset Purchase Agreement, (ii) for
filings pursuant to rules and regulations promulgated by the Seller Stock
Exchange, (iii) for filings with the SEC pursuant to the Securities Exchange Act
of 1934, as amended, and (iv) for filing of the UCC financing statements and
Form C1 with the Irish Companies Registration Office to perfect any security
interest in the Assigned Interests granted by Perrigo to Buyer pursuant to
Section 2.1(d), the execution and delivery by each of Perrigo and Parent of the
Transaction Documents to which they are a party, the performance by each of
Perrigo and Parent of their obligations hereunder and thereunder and the
consummation by each of Perrigo and Parent of any of the transactions
contemplated hereunder and thereunder (including the Sale), as applicable, do
not require any consent, approval, order, authorization or declaration from,
action or registration by or filing with any Governmental Authority or any other
Person.
 
Section 3.6  No Litigation.  There is no (a) action, suit, arbitration
proceeding, claim, demand or other proceeding by or before a Governmental
Authority pending or, to the
15

--------------------------------------------------------------------------------

Knowledge of Perrigo, threatened by or against Perrigo or any of its Affiliates
in respect of the Assigned Interests, or (b) inquiry or investigation by or
before a Governmental Authority pending or, to the Knowledge of Perrigo,
threatened against Perrigo or any of its Affiliates in respect of the Assigned
Interests, except as, in each case, would not reasonably be expected to result
in a Material Adverse Change or a Royalty Adverse Effect.  To the Knowledge of
Perrigo, there is no (a) action, suit, arbitration proceeding, claim, demand or
other proceeding by or before a Governmental Authority pending or threatened by
or against Biogen Idec or any of its Affiliates in respect of the Assigned
Interests, or (b) inquiry or investigation by or before a Governmental Authority
pending or threatened against Biogen Idec or any of its Affiliates in respect of
the Assigned Interests, except as, in each case, would not reasonably be
expected to result in a Material Adverse Change or a Royalty Adverse Effect.
 
Section 3.7  Solvency.  Immediately upon consummation of the transactions
contemplated by the Transaction Documents and the application of the proceeds
therefrom (and assuming the performance in all material respects by Buyer of its
obligations under Section 8.2), (a) the fair saleable value (determined on a
going concern basis) of the assets of Perrigo and its Affiliates, on a
consolidated basis, will be greater than the sum of the debts and other
liabilities, including contingent liabilities, of Perrigo and its Affiliates, on
a consolidated basis, and (b) Perrigo and its Affiliates, on a consolidated
basis, will be able to pay their debts as they fall due.  For purposes of this
Section 3.7, the amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected at such time to become
an actual and matured liability.
 
Section 3.8  No Brokers' Fees.  Perrigo has not taken any action that would
entitle any person or entity other than Morgan Stanley (whose fees and
commissions are solely the responsibility of Perrigo) to any commission or
broker's fee in connection with the transactions contemplated by this Purchase
and Sale Agreement.
 
Section 3.9  Compliance with Laws.  Since January 1, 2015, none of Perrigo or
any of its Affiliates (a) has violated or is in violation of, has been given
notice of any violation of, or, to the Knowledge of Perrigo, is under
investigation with respect to  any violation of, any Applicable Law or any
judgment, order, writ, decree, injunction, stipulation, consent order, issued or
entered by any Governmental Authority or (b) is subject to any judgment, order,
writ, decree, injunction, stipulation or consent order issued or entered by any
Governmental Authority, in each case except as would not reasonably be expected
to result in a Material Adverse Change or a Royalty Adverse Effect.
 
Section 3.10  Intellectual Property Matters.  In each case, except as would not
reasonably be expected to result in a Material Adverse Change or a Royalty
Adverse Effect (disregarding clause (b)(xi) of Material Adverse Change and
clause (xi) of Royalty Adverse Effect for purposes of this Section 3.10):
 
(a) Since January 1, 2014, neither Perrigo nor Parent has received any written
notice alleging that operation of the TYSABRI Business or use, in any manner, of
the TYSABRI Intellectual Property or JCV Assay Intellectual Property infringes,
misappropriates or otherwise violates the intellectual property rights owned or
controlled by any third party.
 
16

--------------------------------------------------------------------------------

(b) To the Knowledge of Perrigo, there are no pending or threatened claims or
litigation initiated by a third party alleging that the use, in any manner, of
the TYSABRI Intellectual Property or JCV Assay Intellectual Property or the
operation of the TYSABRI Business infringes, misappropriates or otherwise
violates the intellectual property rights owned or controlled by any third
party.
 
(c) To the Knowledge of Perrigo, no third party is infringing, misappropriating
or otherwise violating the TYSABRI Intellectual Property.
 
(d) To the Knowledge of Perrigo, the registered TYSABRI Intellectual Property is
valid and enforceable, or in the case of any TYSABRI Intellectual Property that
constitutes patent applications, such patent applications are pending without
challenge.
 
Section 3.11  Original Asset Purchase Agreement.
 
(a) Annex A to the Perrigo Disclosure Schedule is a true and complete copy of
the Original Asset Purchase Agreement.  Perrigo has made available to Buyer in
the Dataroom true, correct and complete copies of the Original Asset Purchase
Agreement Ancillary Documents. Other than the Transaction Documents, the
Original Asset Purchase Agreement and the Original Asset Purchase Agreement
Ancillary Documents, there is no contract, agreement or other arrangement
(whether written or oral) to which Perrigo or any of its Affiliates is a party
that (i) creates a Lien on the Assigned Interests or (ii) was entered into in
connection with the Original Asset Purchase Agreement.
 
(b) Perrigo has made available to Buyer in the Dataroom true, correct and
complete copies of (i) each of the final reports delivered to Perrigo by Biogen
Idec between December 18, 2013 and  the date of this Purchase and Sale Agreement
pursuant to Section 4.5(a) of the Original Asset Purchase Agreement, copies of
which are included as Annex B to the Perrigo Disclosure Schedule, and (ii) all
material notices and correspondence delivered to Perrigo by Biogen Idec or by
Biogen Idec to Perrigo pursuant to, or relating to, the Original Asset Purchase
Agreement or the Original Asset Purchase Agreement Ancillary Documents since
January 1, 2014.
 
(c) Each of the Original Asset Purchase Agreement and the Original Asset
Purchase Agreement Ancillary Documents (i) is in full force and effect and is
the legal, valid and binding obligation of Perrigo and Biogen Idec, and
(ii) except as would not reasonably be expected to have a Material Adverse
Change or a Royalty Adverse Effect, is enforceable against Perrigo and Biogen
Idec in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights
generally, general equitable principles and principles of public policy.
 
(d) Perrigo is not in material breach or violation of or in default under the
Original Asset Purchase Agreement or any of the Original Asset Purchase
Agreement Ancillary Documents   Since December 18, 2013, neither Perrigo nor any
of its Affiliates has received any written notice from any third party,
including Biogen Idec, challenging the legality, validity or enforceability of
the Original Asset Purchase Agreement or any obligation of Biogen Idec to pay
the Contingent Payments thereunder.
 
17

--------------------------------------------------------------------------------

(e) In each case, since December 18, 2013, (i) Perrigo has not consented to an
assignment by Biogen Idec of any of Biogen Idec's rights or obligations under
the Original Asset Purchase Agreement or any of the Original Asset Purchase
Agreement Ancillary Documents, and to the Knowledge of Perrigo, Biogen Idec has
not made any such assignment; (ii)  except as contemplated by Section 2.1(a) and
Section 2.1(d), Perrigo has not assigned, in whole or in part, and has not
granted, incurred or suffered to exist any Liens (including any Liens for Taxes)
on the Assigned Interests (other than any Liens arising under any of the
Transaction Documents); (iii)  Perrigo has not waived any rights under the
Original Asset Purchase Agreement or any of the Original Asset Purchase
Agreement Ancillary Documents in a manner that affects the Assigned Interests,
nor has it released Biogen Idec, in whole or in part, form any of its
obligations under the Original Asset Purchase Agreement or any of the Original
Asset Purchase Agreement Ancillary Documents in a manner that affects the
Assigned Interests; and (iv)  Perrigo has not agreed to or received from Biogen
Idec any proposal, and has not made any proposal to Biogen Idec, to amend or
waive any provision of the Original Asset Purchase Agreement or any of the
Original Asset Purchase Agreement Ancillary Documents.
 
(f) Since December 18, 2013, Perrigo has not given Biogen Idec, nor has it
received from Biogen Idec, any notice of termination with respect to the
Original Asset Purchase Agreement or any of the Original Asset Purchase
Agreement Ancillary Documents, nor has Perrigo received any notice from Biogen
Idec expressing an intention or desire to terminate the Original Asset Purchase
Agreement or any of the Original Asset Purchase Agreement Ancillary Documents. 
Since December 18, 2013, no event has occurred that would give Biogen Idec, or
to the Knowledge of Perrigo, Perrigo, a right to terminate the Original Asset
Purchase Agreement.
 
(g) Since December 18, 2013, Perrigo has received from Biogen Idec all amounts
specified in the row captioned "Contingent Payment" in each final report
delivered to Perrigo pursuant to Section 4.5(a)(ii) of the Original Asset
Purchase Agreement, copies of which are included within Annex B to the Perrigo
Disclosure Schedule.  To the Knowledge of Perrigo, it has received all amounts
owed to it under the Original Asset Purchase Agreement.
 
(h) Since December 18, 2013, Perrigo has not, and Biogen Idec has not provided
written notice to Perrigo stating that Biogen Idec believes Perrigo has,
breached, violated or defaulted under any provision of the Original Asset
Purchase Agreement or any of the Original Asset Purchase Agreement Ancillary
Documents, and, to the Knowledge of Perrigo, Biogen Idec has not breached,
violated or defaulted under any provision of the Original Asset Purchase
Agreement or any of the Original Asset Purchase Agreement Ancillary Documents
(except, in each case, for immaterial breaches, violations or defaults).  There
is no event or circumstance that, upon notice or the passage of time or both,
would constitute or give rise to any material breach, violation or default 
under the Original Asset Purchase Agreement or any of the Original Asset
Purchase Agreement Ancillary Documents by Perrigo, or, the Knowledge of Perrigo,
Biogen Idec.  Since December 18, 2013, Perrigo has not received any written
notice of any dispute from, or given any written notice of any dispute to,
Biogen Idec pursuant to the Original Asset Purchase Agreement or any of the
Original Asset Purchase Agreement Ancillary Documents.
 
(i) Since December 18, 2013, the Contingent Payments have not been and, to the
Knowledge of Perrigo, are not, as of the date hereof, subject to any claims by
Biogen Idec
18

--------------------------------------------------------------------------------

pursuant to any right of Set-off, counterclaim, credit, reduction, or deduction,
including pursuant to Sections 4.2(f), 4.2(h), 4.3(a), 4.3(b), 4.4(c), 4.4(e),
4.5(b), 4.10(b) and 12.4 of the Original Asset Purchase Agreement or otherwise. 
Biogen has not given Perrigo any notice of any event or condition that would
entitle Biogen Idec under the Original Asset Purchase Agreement to Set-off,
credit against, reduce or deduct any amounts from the Contingent Payments,
including pursuant to Sections 4.2(f), 4.2(h), 4.3(a), or 4.3(b) of the Original
Asset Purchase Agreement or otherwise.  Since December 18, 2013, Perrigo has not
received any notice from Biogen Idec expressing an intention by Biogen Idec to
Set-off, credit against, reduce or deduct any amounts from the Contingent
Payments because of any amount owed or claimed owed from Perrigo to Biogen Idec.
 
(j) To the Knowledge of Perrigo, there are no third party patents that would
provide a basis for a reduction in the Contingent Payments pursuant to Section
4.2(f) of the Original Asset Purchase Agreement.
 
(k) There are no compulsory licenses granted or, to the Knowledge of Perrigo,
threatened to be granted with respect to the intellectual property rights
necessary to make, have made, use, market, sell, distribute, export, import,
offer for sale, or have sold, distributed or imported the Licensed Products.
 
(l) Since December 18, 2013, no TYSABRI Transactions (as defined in the Original
Asset Purchase Agreement) have occurred, and none of Biogen Idec nor any of its
Affiliates have notified Perrigo or its Affiliates of any proposed TYSABRI
Transactions to be consummated after the date hereof.    To the Knowledge of
Perrigo, no TYSABRI Transactions (as defined in the Original Asset Purchase
Agreement) have occurred prior to December 18, 2013.
 
(m) Since December 18, 2013, Perrigo has not given any notice to Biogen Idec of
any claims for indemnification under the Original Asset Purchase Agreement and
Perrigo has not received any notice from Biogen Idec of any claims for
indemnification under the Original Asset Purchase Agreement, other than in
respect of Product Liability Claims included in Section 3.11(m) of the Perrigo
Disclosure Schedule.
 
(n) Since December 18, 2013, Biogen Idec has not delivered any Exclusion Notice
(as such term is defined in the Original Asset Purchase Agreement) under Section
3.4(d) of the Original Asset Purchase Agreement.
 
(o) Since December 18, 2013, Perrigo has not exercised its rights under Section
4.5 of the Original Asset Purchase Agreement to audit Biogen Idec.
 
Section 3.12  Perfection Matters.  Perrigo's exact legal name is, and since
April 18, 2016 has been, Perrigo Pharma International Designated Activity
Company, and its registered office is, and for the preceding 5 years, has been
Treasury Building, Grand Canal Street Lower, Dublin 2, Ireland.  Perrigo's
jurisdiction of incorporation is, and for the preceding 22 years since
incorporation has been, Ireland.  For the preceding 22 years since
incorporation, Perrigo has not been the subject of any merger or other corporate
or other reorganization in which its identity or status was materially changed,
except, in each case, when it was the surviving or resulting entity.
19

--------------------------------------------------------------------------------

 
Section 3.13  Tax Matters.  No deduction or withholding for or on account of any
Tax has been made from any Contingent Payment paid to Perrigo since the date on
which Perrigo was acquired by Perrigo Company plc and, to the Knowledge of
Perrigo, no withholding for or on account of any Tax has been made from any
Contingent Payment paid to Perrigo prior to such date. 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Perrigo as of the date hereof as
follows:
 
Section 4.1  Organization.  Buyer is a statutory trust duly organized, validly
existing and in good standing under the laws of the State of Delaware. Buyer has
all power and authority, and all licenses, permits, franchises, authorizations,
consents and approvals of all Governmental Authorities, required to pay the
Purchase Price, to satisfy its other obligations under this Purchase and Sale
Agreement and to receive the Contingent Payments. Buyer is duly qualified to
transact business and is in good standing in every jurisdiction in which such
qualification or standing is required by Applicable Law (except where the
failure to be so qualified or in good standing would not be reasonably expected
to result, directly or indirectly, in a material adverse effect on the ability
of Buyer to consummate the transactions contemplated by this Purchase and Sale
Agreement or the legality, validity or enforceability of the Transaction
Documents).
 
Section 4.2  No Conflicts.  The execution and delivery by Buyer of any of the
Transaction Documents, the performance by Buyer of the obligations contemplated
hereby or thereby or the consummation by Buyer of the transactions contemplated
hereby or thereby will not:  contravene, conflict with, result in a breach or
violation of, constitute a default (with or without notice or lapse of time, or
both) under, or accelerate the performance required by, in any respect, (i) any
term or provision of the organizational documents of Buyer or (ii) except as
would not prevent or delay Buyer's ability to consummate the transactions
contemplated hereby, any term or provision of any contract, agreement,
indenture, lease, license, deed, commitment, obligation or instrument to which
Buyer or any of its Affiliates is a party or by which Buyer or any of its
Affiliates or any of their assets or properties is bound or committed.
 
Section 4.3  Authorization.  Buyer has all necessary power and authority to
execute and deliver the Transaction Documents to which Buyer is a party, to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by
Buyer of each of the Transaction Documents and the performance by Buyer of its
obligations hereunder and thereunder have been duly authorized by Buyer.  Each
Transaction Document has been duly executed and delivered by Buyer and, when
duly executed and delivered by all of the parties thereto other than Buyer, each
Transaction Document shall constitute the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' rights generally, general equitable principles
and principles of public policy.
 
Section 4.4  Governmental and Third Party Authorizations.  Except for (i) the
execution and delivery to Perrigo of the Assignment and Assumption Agreement,
(ii) filings
20

--------------------------------------------------------------------------------

pursuant to rules or regulations promulgated by any Buyer Stock Exchange,
(iii) filings with the SEC pursuant to the Securities Exchange Act of 1934, as
amended, (iv) filing of the UCC financing statements and (v) obtaining the
Credit Agreement Consent, the execution and delivery by Buyer of the Transaction
Documents, the performance by Buyer of its obligations hereunder and thereunder
and the consummation by Buyer of any of the transactions contemplated hereunder
and thereunder (including the purchase, acquisition, acceptance and assumption
of the Assigned Interests by Buyer) do not require any consent, approval, order,
authorization or declaration from, action or registration by or filing with any
Governmental Authority or any other Person.
 
Section 4.5  No Litigation.  There is no (a) action, suit, arbitration
proceeding, claim, demand or other proceeding by or before a Governmental
Authority pending or, to the knowledge of Buyer, threatened by or against Buyer
or any of its Affiliates or (b) to the knowledge of Buyer, inquiry or
investigation by or before a Governmental Authority pending or threatened
against Buyer or any of its Affiliates, that, in each case, seeks to, or would
reasonably be expected to, (i) prevent or delay the consummation of any of the
transactions contemplated by any of the Transaction Documents or (ii) adversely
affect the ability of Buyer to perform its obligations under any of the
Transaction Documents or included within the Assigned Interests.
 
Section 4.6  Access to Information.  Buyer acknowledges that it has (a) reviewed
the Transaction Documents, the Original Asset Purchase Agreement and the
Original Asset Purchase Agreement Ancillary Documents and (b) had the
opportunity to ask such questions of, and to receive answers from,
representatives of Perrigo concerning the Transaction Documents, the Assigned
Interests and the Original Asset Purchase Agreement, as it deemed necessary to
make an informed decision to purchase, accept, assume and agree to comply with
the Assigned Interests in accordance with the terms of this Purchase and Sale
Agreement.  Buyer confirms it has made an independent investigation, analysis
and evaluation of the Assigned Interests.  Buyer has knowledge, skill and
experience in financial, business and investment matters relating to an
investment of this type and is capable of evaluating the merits and risks of
purchasing, acquiring, accepting and assuming the Assigned Interests in
accordance with the terms of this Purchase and Sale Agreement.  Buyer
understands that the acquisition of the Assigned Interests is a speculative
investment and involves substantial risks and that Buyer may not receive any
payments pursuant to the Assigned Interests.  Further, Buyer has carefully
considered the risks related to acquiring the Assigned Interests and has taken
full cognizance of and understands all of the risks related to the Transaction
Documents and the Original Asset Purchase Agreement and the transactions
contemplated hereby and thereby, including, without limitation, Buyer's
acquisition of the Assigned Interests. Buyer has retained and relied upon
appropriate professional advice regarding the investment, Tax and legal merits
and consequences of the foregoing, including, without limitation, acquiring and
owning the Assigned Interests to the extent appropriate.  Buyer has the ability
to bear the economic risks associated with its acquisition of the Assigned
Interests.
 
Section 4.7  No Intent to Re-Transfer.  Buyer is acquiring the Assigned
Interests for its own use and account, not as a nominee or agent, for investment
purposes and not with a view towards any resale or distribution.  Buyer will not
sell, assign or transfer the Assigned Interests at any time in violation of
Applicable Law.
 
21

--------------------------------------------------------------------------------

Section 4.8  Funds Available.  Buyer has sufficient funds available to
consummate all of the transactions contemplated by any of the Transaction
Documents and pay the Purchase Price and all other cash amounts required to be
paid in connection with the transactions contemplated by the Transaction
Documents, and, when so required to pay or otherwise perform, as applicable,
Buyer will be able to pay or otherwise perform the obligations of Buyer or any
of its Affiliates under the Transaction Documents (including the payment at
Closing of the Closing Purchase Price Payment and all other cash amounts
required to paid at or in connection with the Closing).  Buyer acknowledges and
agrees that its obligations under this Purchase and Sale Agreement are not
contingent on obtaining financing.
 
Section 4.9  Lien Priority.  Buyer hereby acknowledges and agrees that, subject
to obtaining the Credit Agreement Consent and except in the event that the
transfer contemplated by this Purchase and Sale Agreement becomes subject to a
Recharacterization, the Security Interest is and shall at all times be prior to
any other Lien on any of the Assigned Interests.
 
Section 4.10  No Brokers' Fees.  No broker, finder or investment banker is
entitled to any broker's, finder's, financial advisor's or other similar fee or
commission from Buyer or any of its Affiliates in connection with the
transactions contemplated by any of the Transaction Documents.
 
Section 4.11  UCC Matters.  Buyer's exact legal name is, and for the preceding
five years has been RPI Finance Trust.  Buyer's jurisdiction of organization is
Delaware, and for the preceding five years has been, Delaware.  For the
preceding five years, Buyer has not been the subject of any merger or other
corporate or other reorganization in which its identity or status was materially
changed, except in each case, when it was the surviving or resulting entity.
 
Section 4.12  Place of Establishment.  Buyer is established outside of the
European Union for VAT purposes.
 
Section 4.13  No Other Representations or Warranties.  Buyer acknowledges and
agrees that, except for the representations and warranties contained in
Article III as qualified by information contained in the Perrigo Disclosure
Schedule, neither Perrigo nor any other Person on behalf of Perrigo has made or
makes, and Buyer has not relied upon, any representation or warranty, whether
express or implied, with respect to Perrigo (or any of its Affiliates), Biogen
Idec (or any of its Affiliates), TYSABRI, TYSABRI Liabilities, the TYSABRI
Business, the TYSABRI Intellectual Property, the JCV Assay Intellectual Property
or the Assigned Interests or any matter relating to any of them, including, as
applicable, their respective businesses, affairs, assets, liabilities, financial
condition or results of operations, or with respect to the accuracy or
completeness of any information provided or made available to Buyer by or on
behalf of Perrigo, and any such representations or warranties are expressly
disclaimed.  Buyer acknowledges and agrees that, except for the representations
and warranties made in Section 3.7, neither Perrigo nor any other Person has
made or makes, and Buyer has not relied upon, any representation or warranty,
whether express or implied, with respect to any projections, forecasts,
estimates or budgets made available to Buyer or any of its representatives of
potential future payments in respect of the Contingent Payment Interest, future
revenues, future results of operations (or any component thereof), future cash
flows or future financial condition (or any component thereof) of, Perrigo (or
any of its Affiliates), Biogen Idec (or any of its Affiliates), TYSABRI, TYSABRI
22

--------------------------------------------------------------------------------

Liabilities, the TYSABRI Business, the TYSABRI Intellectual Property, the JCV
Assay Intellectual Property or the Assigned Interests (including with respect to
the reasonableness of any assumptions and the accuracy of any data underlying
any of the foregoing), either before or after the date hereof, whether or not
included in any report or presentation furnished to Buyer, its Affiliates or any
of their respective representatives, any communication made to Buyer, its
Affiliates or any of their respective representatives, or in any other
information provided or made available to Buyer, its Affiliates or any of their
respective representatives or any other Person, and that any such
representations or warranties are expressly disclaimed.
ARTICLE V
COVENANTS
The Parties covenant and agree as follows:
 
Section 5.1  Books and Records of Perrigo; Notices.
 
(a) After receipt by Perrigo of notice of any action, claim, demand, dispute,
investigation, arbitration or proceeding (commenced or threatened) relating to
any Transaction Document, the Original Asset Purchase Agreement or any of the
Original Asset Purchase Agreement Ancillary Documents, Perrigo shall
(i) promptly (but in no event more than five Business Days following receipt by
Perrigo) inform Buyer in writing of the receipt of such notice and the substance
thereof and (ii) if such notice is in writing, promptly (but in no event more
than five Business Days following receipt by Perrigo) furnish Buyer with a copy
of such notice and any related materials with respect thereto.
 
(b) Perrigo shall keep and maintain, or cause to be kept and maintained, at all
times books and records adequate to reflect accurately all financial information
it has received from Biogen Idec with respect to the Assigned Interests;
provided that Perrigo shall be entitled to assume the accuracy of and rely upon
all financial information it has received from Biogen Idec with respect to the
Assigned Interests.
 
(c) Promptly after receipt by Perrigo (but in no event more than five Business
Days following receipt by Perrigo) of any communications relating to the
Assigned Interests, the Original Asset Purchase Agreement or any of the Original
Asset Purchase Agreement Ancillary Documents, Perrigo shall (i) inform Buyer in
writing of such receipt and (ii) furnish Buyer with a copy of such
communication, report or information.  To the extent Perrigo receives any
communication from Biogen Idec that is required to be provided to Buyer by
Biogen Idec pursuant to the Assignment and Assumption Agreement, Perrigo will
promptly (but in no event more than two Business Days following Perrigo's
receipt thereof), furnish such communication to Buyer.
 
(d) Perrigo shall (A) notify Buyer in writing not less than 30 days prior to any
change in, or amendment or alteration of, Perrigo's (i) legal name, (ii) form or
type of organizational structure, or (iii) jurisdiction of incorporation and (B)
indemnify and hold harmless the Buyer Indemnified Parties from any Taxes imposed
on them as a result of any of the actions described in the foregoing clauses
(i), (ii) or (iii).
 
23

--------------------------------------------------------------------------------

(e) Perrigo shall make available any information received from Biogen Idec that
Buyer may, from time to time, reasonably request to the extent such information
is reasonably necessary to permit Buyer to exercise any rights or comply with
any obligations included within the Assigned Interests.
 
(f) Perrigo shall provide Buyer with written notice as promptly as practicable
(and, in any event, within five Business Days) after becoming aware of the
occurrence of a Bankruptcy Event in respect of Perrigo.
 
Section 5.2  Books and Records of Buyer; Notices.
 
(a) After receipt by Buyer of notice (other than from Perrigo) of any action,
claim, demand, dispute, investigation, arbitration or proceeding (commenced or
threatened) relating to any Transaction Document, the Original Asset Purchase
Agreement or any of the Original Asset Purchase Agreement Ancillary Documents,
Buyer shall (i) promptly (but in no event more than five Business Days following
receipt by Buyer) inform Perrigo in writing of the receipt of such notice and
the substance thereof and (ii) if such notice is in writing, promptly (but in no
event more than five Business Days following receipt by Buyer) furnish Perrigo
with a copy of such notice and any related materials with respect thereto.
 
(b) Buyer shall keep and maintain, or cause to be kept and maintained, at all
times books and records adequate to reflect accurately all financial information
it has received from Biogen Idec with respect to the Assigned Interests;
provided that Buyer shall be entitled to assume the accuracy of and rely upon
all financial information it has received from Biogen Idec with respect to the
Assigned Interests.
 
(c) Promptly after receipt by Buyer (but in no event more than five Business
Days following receipt by Buyer) of any material communications relating to the
Retained Interests, Buyer shall (i) inform Perrigo in writing of such receipt
and (ii) furnish Perrigo with a copy of such material communication.
 
(d) Buyer shall make available any information received from Biogen Idec that
Perrigo may, from time to time, reasonably request to the extent such
information is reasonably necessary to permit Perrigo to exercise any rights or
comply with any obligations included within the Retained Interests or to permit
Perrigo to determine whether the Milestone Thresholds have been satisfied.
 
(e) Until Buyer has fully satisfied its obligations pursuant to Section 2.2
hereof to pay (or cause to be paid) to Perrigo, or Perrigo's designees, the
Milestone Payments, Buyer shall (A)  notify Perrigo in writing not less than 30
days prior to any change in, or amendment or alteration of, Buyer's (i) legal
name, (ii) form or type of organizational structure, or (iii) jurisdiction of
organization, and (B) indemnify and hold harmless the Perrigo Indemnified
Parties from any Taxes imposed on the them as a result of any of the actions
described in the foregoing clauses (i), (ii) or (iii).
 
(f) Buyer shall provide Perrigo with written notice as promptly as practicable
(and, in any event, within five Business Days) after becoming aware of the
occurrence of a Bankruptcy Event in respect of Buyer.
 
24

--------------------------------------------------------------------------------

Section 5.3  Confidentiality.
 
(a) Except as otherwise provided in this Section 5.3 or with the Disclosing
Party's prior written consent, all Confidential Information of the Disclosing
Party, as well as the terms, conditions and provisions of this Purchase and Sale
Agreement and any other Transaction Document, shall be kept confidential by the
Receiving Party and its Affiliates and shall be used by the Receiving Party and
its Affiliates only in connection with this Purchase and Sale Agreement and any
other Transaction Document and the transactions contemplated hereby and
thereby.  Notwithstanding the foregoing, the Receiving Party may disclose
Confidential Information to its directors, employees, equity holders, managers,
officers, agents, advisors, accountants, lawyers, investment bankers, other
representatives, and actual and potential lenders, syndication partners, and
investors; provided that such Person(s) shall be informed of the confidential
nature of such information and shall be obligated to keep such information
confidential pursuant to customary and reasonable obligations or restrictions of
confidentiality.  The foregoing obligations shall expire two years following
termination of the Original Asset Purchase Agreement.  Notwithstanding anything
herein to the contrary, nothing in this Section 5.3 shall be construed to
restrict Receiving Party from (i) including disclosure of the Purchase Price (or
any component thereof) and the amount and nature of the Assigned Interests in
the footnotes to Receiving Party's financial statements, to the extent so
required by Receiving Party's independent accountants, or including comparable
disclosure in Receiving Party's unaudited quarterly financial statements, or
(ii) providing copies of such audited annual and unaudited quarterly financial
statements or other Confidential Information to Receiving Party's directors,
employees, equity holders, direct or indirect beneficial owners, managers,
officers, agents, advisors, accountants, lawyers, investment bankers, other
representatives, and actual and potential lenders, syndication partners, and
investors or any of such Person's agents or advisors, so long as such Persons
have agreed to be bound by the provisions of this Section 5.3 or are otherwise
subject to reasonable restrictions of confidentiality.
 
(b) In the event that the Receiving Party or any of its Affiliates or any of
their respective representatives is requested or required by Applicable Law (or
the applicable rules of Buyer Stock Exchange or Seller Stock Exchange) or legal
or judicial process to disclose any of the Confidential Information, the
Receiving Party shall provide the Disclosing Party with prompt written notice of
any such request or requirement to the extent not prohibited by Applicable Law
so that the Disclosing Party may if it so desires in its sole discretion, and at
its sole expense, seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Section 5.3, and the Receiving
Party shall use its reasonable best efforts to consult and cooperate with the
Disclosing Party to the extent permitted by Applicable Law with respect to
taking steps to resist or narrow the scope of such request or requirement.  If,
in the absence of a protective order or other remedy or the receipt of the
Disclosing Party's written waiver, the Receiving Party or any of its Affiliates
or any of its or their respective representatives are nonetheless, after
consultation with legal counsel, legally required to disclose Confidential
Information, the Receiving Party or the applicable Affiliate or representatives
may disclose only that portion of the Confidential Information which the
Receiving Party or such Affiliate or representative is legally required to
disclose, provided that the Receiving Party use its reasonable best efforts to
obtain assurance that confidential treatment will be accorded such Confidential
Information.
 
25

--------------------------------------------------------------------------------

(c) Disclosing Party agrees that Receiving Party may, after execution of this
Purchase and Sale Agreement, make a public announcement of the transactions
contemplated by the Transaction Documents, subject to Disclosing Party having a
reasonable prior opportunity to review such public announcement, and the form
and content of such announcement being reasonably acceptable to Disclosing
Party.  Thereafter, Receiving Party may make future public announcements
consistent with any such previously approved announcement.
 
(d) Notwithstanding anything to the contrary contained in this Purchase and Sale
Agreement, following the Closing, Perrigo shall keep confidential and not
furnish or disclose to any third party, or use for any purpose, any Confidential
Information directly related to the Assigned Interests, TYSABRI or the TYSABRI
Business; provided,  however, that Perrigo may disclose such Confidential
Information, as well as the terms, conditions and provisions of this Purchase
and Sale Agreement and any other Transaction Document, pursuant to, and in
compliance with, Sections 5.3(a) and (b), as if Perrigo was the "Receiving
Party" and Buyer was the "Disclosing Party" with respect to such Confidential
Information.  For the avoidance of doubt,  either Party may, subject to Section
5.3(b), file this Purchase and Sale Agreement with the SEC and either Party may
discuss the terms, conditions and provisions of the Transaction Documents with
investors, employees, press and third parties as such Party reasonably
determines to be useful in operating its businesses.
 
Section 5.4  Further Assurances.
 
(a) Subject to the terms and conditions of this Purchase and Sale Agreement,
each of Perrigo, Parent and Buyer will use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, in accordance with Applicable Law, to consummate the
transactions contemplated by the Transaction Documents, including to obtain the
Credit Agreement Consent (including the payment of any consent fee to its
lenders under the Existing Credit Agreement in connection therewith), to perfect
the sale and assignment of the Assigned Interests to Buyer pursuant to this
Purchase and Sale Agreement, to cause the Security Interest once granted to at
all times to be prior to any other Lien on any of the Assigned Interests and all
Proceeds thereof and to enable Buyer and Perrigo, as applicable, to exercise
their respective rights hereunder and under the Assigned Interests.  Buyer and
Perrigo agree to execute and deliver such other documents, certificates,
instruments, agreements and other writings and to take such other actions as may
be reasonably necessary or desirable, or reasonably requested by the other
Party, in order to consummate or implement expeditiously the transactions
contemplated by any Transaction Document to which Perrigo or Buyer, as
applicable, is a party, and to perfect, protect, more fully evidence, vest and
maintain in Buyer good, valid and marketable rights and interests in and to the
Assigned Interests free and clear of all Liens (other than those Liens created
by any of the Transaction Documents) and to enable Buyer and Perrigo, as
applicable, to exercise its respective rights hereunder and under the Assigned
Interests.  Buyer shall take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, in accordance with Applicable Law, to
cause the Purchase Price to be paid when due in accordance with the terms of
this Purchase and Sale Agreement.
 
(b) Each party hereto shall cooperate and provide assistance as reasonably
requested by the other Party, in connection with any litigation, arbitration or
other proceeding (whether threatened, existing, initiated or contemplated prior
to, on or after the date hereof) to which the
26

--------------------------------------------------------------------------------

other Party, any of its Affiliates or controlling persons or any of their
respective officers, directors, equity holders, controlling persons, managers,
agents or employees is or may become a party or is or may become otherwise
directly or indirectly affected or as to which any such Persons have a direct or
indirect interest, in each case relating to the Original Asset Purchase
Agreement, Original Asset Purchase Agreement Ancillary Documents, the Assigned
Interests, the Retained Interests, any Transaction Document or the transactions
described herein or therein but in all cases excluding any litigation brought by
Perrigo or any of its Affiliates against Buyer or any of its Affiliates or
brought by Buyer or any of its Affiliates against Perrigo or any of its
Affiliates.
 
Section 5.5  Wrong Pocket Provisions; Late Payments.
 
(a) If Perrigo or any of its Affiliates receives any payment from Biogen Idec in
respect of Contingent Payment Interest, then (i) the portion of such payment
that is in respect of Contingent Payment Interest shall be held by Perrigo (or
such Affiliate) in trust for the benefit of Buyer in a segregated account,
(ii) Perrigo (or such Affiliate) shall have no right, title or interest
whatsoever in the portion of such payment that is in respect of Contingent
Payment Interest solely by virtue of Perrigo's (or such Affiliate's) receipt
thereof and shall not create or suffer to exist any Lien thereon solely by
virtue of Perrigo's (or such Affiliate's) receipt thereof, and (iii) Perrigo (or
such Affiliate) promptly, and, in any event, no later than 10 Business Days
following the receipt by Perrigo (or such Affiliate) of such payment, shall
remit to Buyer the portion of such payment that was made in respect of
Contingent Payment Interest in the form received with all necessary
endorsements.  For the avoidance of doubt, if Perrigo receives any amounts
included in Section 5.5(a) of the Perrigo Disclosure Schedule from Biogen Idec,
Perrigo shall remit such amount to Buyer in accordance with this Section 5.5(a).
 
(b) If Buyer or any of its Affiliates receives any payment from Biogen Idec in
respect of the Retained Interests (including, for the avoidance of doubt, any
payment or portion thereof relating to any period prior to the Effective Date
and contemplated to be paid to Perrigo by the Original Asset Purchase Agreement
or due to Perrigo under the Original Asset Purchase Agreement) (a "Retained
Interests Payment"), then (i) such Retained Interests Payment shall be held by
Buyer (or such Affiliate) in trust for the benefit of Perrigo in a segregated
account, (ii) Buyer (or such Affiliate) shall have no right, title or interest
whatsoever in such Retained Interests Payment solely by virtue of Buyer's (or
such Affiliate's) receipt thereof and shall not create or suffer to exist any
Lien thereon solely by virtue of Buyer's (or such Affiliate's) receipt thereof,
and (iii) Buyer (or such Affiliate) promptly, and in any event no later than 10
Business Days following the receipt by Buyer (or such Affiliate) of such
Retained Interests Payment, shall remit to Perrigo such Retained Interests
Payment in the form received with all necessary endorsements.  For the avoidance
of doubt, if Buyer receives any amounts included in Section 5.5(b) of the
Perrigo Disclosure Schedule from Biogen Idec, Buyer shall remit such amount to
Perrigo in accordance with this Section 5.5(b).
 
(c) If Perrigo or any of its Affiliates is (i) requested or required to perform
any obligation, whether under the Original Asset Purchase Agreement or
otherwise, or (ii) incurs or may incur any liability, in each case related to
TYSABRI ((i) and (ii) collectively, "TYSABRI Liabilities"), Buyer shall
cooperate fully and undertake to share any information reasonably necessary to
facilitate Perrigo's or such Affiliate's performance of any such obligation or
27

--------------------------------------------------------------------------------

discharge of any such liability; provided, however, that Buyer shall not have
any obligation to provide information to Perrigo pursuant to this Section 5.5(c)
to the extent that such information is (x) known to Perrigo or readily available
publicly or (y) is not known to Buyer and cannot be obtained by Buyer,
including, for the avoidance of doubt, through the exercise of any contractual
rights of Buyer or any of its Affiliates.
 
(d) Perrigo shall make all payments due pursuant to Section 5.5(a) by wire
transfer of immediately available funds, without Set-off, to an account
designated by Buyer in writing.
 
(e) Buyer shall make all payments pursuant to Section 5.5(b) by wire transfer of
immediately available funds, without Set-off, to the account set forth in
Section 2.2 of the Perrigo Disclosure Schedule or such other account designated
by Perrigo in writing.
 
Section 5.6  Late Payments.  If (i) an amount payable under this Purchase and
Sale Agreement shall be overdue for 10 Business Days and (ii) the Party
obligated to make such payment is notified thereof in writing by the other
Party, then the Party obligated to make such payment shall additionally pay to
the Party to whom such payment is owed interest on the payment (or portion
thereof, as applicable) outstanding from the date such payment was due at the
rate of two percent (2%) over the prime rate of interest as published in the
weekly Federal Reserve H.15 Bulletin, or any successor bulletin thereto;
provided, however, that if such interest rate shall be in excess of that allowed
by applicable law, then the highest rate permitted by law shall apply.  The
payment of such interest shall not prevent the Party to whom such payment is
made from exercising any other rights it may have as a consequence of the
lateness of any payment.
 
Section 5.7  Original Asset Purchase Agreement.
 
(a) Each of Perrigo and its Affiliates shall not, nor agree to, without the
prior written consent of Buyer, assign (other than in accordance with
Section 9.3), amend, modify, supplement, restate, waive, cancel or terminate (or
consent to any cancellation or termination of), in whole or in part, the
Original Asset Purchase Agreement, any of the Original Asset Purchase Agreement
Ancillary Documents or the Assignment and Assumption Agreement (including, in
any case, any rights or obligations constituting the Retained Interests), in a
manner that could affect the Assigned Interests or Buyer's rights under any
Transaction Document.  Perrigo shall provide Buyer with a true, correct and
complete fully-executed copy of any such amendment, modification, supplement,
restatement or waiver or cancellation or termination agreement promptly, and in
any event within three Business Days, after execution thereof by Perrigo or its
Affiliates, as applicable, and, if Biogen Idec is a party thereto, Biogen Idec.
 
(b) Each of Buyer and its Affiliates shall not, nor agree to, without the prior
written consent of Perrigo, assign (other than in accordance with Section 9.3),
amend, modify, supplement, restate, waive, cancel or terminate (or consent to
any cancellation or termination of), in whole or in part, any rights or
obligations constituting the Assigned Interests in a manner that could affect
the Retained Interests, Milestone Payments or Perrigo's rights under any
Transaction Document.
 
28

--------------------------------------------------------------------------------

(c) Except as, and to the extent, directed by Buyer pursuant to the terms of
this Purchase and Sale Agreement, Perrigo shall comply with the obligations
contained within the Retained Interests and its obligations under the Assignment
and Assumption Agreement and the Original Asset Purchase Agreement Ancillary
Documents and shall not take any action or forego any action that would
reasonably be expected to constitute a material breach thereof; provided,
however, any non-payment of amounts due under Article 12 of the Original Asset
Purchase Agreement that are, by this Purchase and Sale Agreement the
responsibility of Buyer and not of Perrigo shall, in each case, not be subject
the first sentence of this Section 5.7(c).  Promptly, and in any event within
three Business Days, after receipt of any (written or oral) notice from Biogen
Idec of an alleged breach by Perrigo under the Original Asset Purchase Agreement
or any of the Original Asset Purchase Agreement Ancillary Documents, Perrigo
shall give written notice thereof to the Buyer, including by delivering to Buyer
a copy of any such written notice.  Perrigo shall use its reasonable best
efforts, including as reasonably instructed by Buyer, to cure any breaches by it
under the Original Asset Purchase Agreement or any of the Original Asset
Purchase Agreement Ancillary Documents (other than for any such breach described
in the proviso above) and shall notify  Buyer upon curing any such breach.
 
(d) Buyer shall comply with the obligations contained within the Assigned
Interests and its obligations under the Assignment and Assumption Agreement, and
shall not take any action or forego any action that would reasonably be expected
to constitute a material breach of any such obligations.  Promptly, and in any
event within three  Business Days, after receipt of any (written or oral) notice
from Biogen Idec of an alleged breach by Buyer of any such obligations described
in the foregoing sentence, Buyer shall give written notice thereof to the
Perrigo, including delivering to Perrigo a copy of any such written notice. 
Buyer shall use its reasonable best efforts, including as reasonably instructed
by Perrigo, to cure any breaches by it under the Original Asset Purchase
Agreement or the Assignment and Assumption Agreement and shall notify Perrigo
upon curing any such breach.
 
(e) Upon the written request of Buyer and at Buyer's sole cost and expense,
Perrigo shall exercise Perrigo's rights under Section 4.5(c) of the Original
Asset Purchase Agreement on Buyer's behalf, including by designating the person
of Buyer's choosing either (in Perrigo's discretion) (i) as the designee of
Perrigo's chief financial officer or (ii) to accompany the designee of Perrigo's
chief financial officer for the purposes of Section 4.5(c) of the Original Asset
Purchase Agreement.
 
(f) Without limiting any other notice obligation of Perrigo under this Purchase
and Sale Agreement, Perrigo shall promptly (and in any event within five
Business Days) after receiving any notice of any Third Party Infringement Claim
provide a copy of such notice to Buyer.  If such Third Party Infringement Claim
would reasonably be expected to constitute, in whole or in part, an Assigned
Interests Third Party Infringement Claim, Perrigo shall consult with the Buyer
regarding (i) such Third Party Infringement Claim, and (ii) exercising any right
to consult with Biogen Idec in respect thereof or assuming control of the
defense thereof.  If requested in writing by Buyer, Perrigo shall exercise such
rights and remedies relating to such Third Party Infringement Claim as shall be
available to Perrigo, whether under the Original Asset Purchase Agreement, any
of the Original Asset Purchase Agreement Ancillary Documents or by operation of
law, solely as reasonably instructed by Buyer and, if requested by Buyer,
Perrigo shall employ such counsel as Buyer shall recommend for such purpose (so
long as such
29

--------------------------------------------------------------------------------

counsel is reasonably acceptable to Perrigo) and Perrigo shall instruct such
counsel to provide the same information to Buyer as such counsel provides to
Perrigo, contemporaneously and in the manner consistent with its provision to
Perrigo.  In addition, Buyer shall have the right, but not the obligation, to
make payments to Biogen Idec, on behalf of Perrigo, under Section 12.2(d) of the
Original Asset Purchase Agreement in respect of such Third Party Infringement
Claim.  All costs and expenses (including attorneys' fees and expenses) of any
enforcement pursuant to this Section 5.7(f) undertaken at Buyer's request shall
be borne by Buyer.  Nothing contained herein shall limit Buyer or Perrigo from
retaining, at its expense, separate outside counsel.
 
Section 5.8  No Termination or Challenges.  Without the prior written consent of
Buyer, such consent to be at the sole discretion of Buyer, (i) Perrigo shall not
exercise its right pursuant to Section 12 of the Assignment and Assumption
Agreement to terminate the Assignment and Assumption Agreement; or (ii) initiate
or commence a Challenge.
 
Section 5.9   Enforcement of Original Asset Purchase Agreement.
 
(a) Notice of Breaches by Biogen Idec by Perrigo.  Promptly (and in any event
within five Business Days) after Perrigo becomes aware of, or comes to believe
in good faith that there has been, a material breach of the Original Asset
Purchase Agreement or any of the Original Asset Purchase Agreement Ancillary
Documents by Biogen Idec, Perrigo shall provide written notice of such breach to
Buyer.  If such breach primarily affects the Assigned Interests and does not
substantially affect the Retained Interests (and Perrigo has a right to enforce
the provision breached by Biogen Idec), Perrigo shall, promptly (and in any
event within two Business Days) comply with Buyer's reasonable instructions as
to whether to transmit to Biogen Idec any written notice of breach or alleged
breach of the Original Asset Purchase Agreement or any of the Original Asset
Purchase Agreement Ancillary Documents and, regardless of its rights to enforce
such provision of the Original Asset Purchase Agreement, Perrigo shall not
deliver any such notice to Biogen Idec absent an instruction from Buyer to do
so.
 
(b) Enforcement of Original Asset Purchase Agreement by Perrigo on behalf of
Buyer.  In the case of any breach by Biogen Idec referred to in the second
sentence of Section 5.9(a), Perrigo shall consult with Buyer regarding the
timing, manner and conduct of any enforcement by Perrigo of Biogen Idec's
obligations under the Original Asset Purchase Agreement or any of the Original
Asset Purchase Agreement Ancillary Documents.  If requested in writing by Buyer,
Perrigo shall, within five Business Days after receipt of such request, exercise
such rights and remedies relating to such breach as were not assigned to Buyer,
whether under the Original Asset Purchase Agreement, any of the Original Asset
Purchase Agreement Ancillary Documents or by operation of law, as reasonably
instructed by Buyer and, if requested by Buyer, Perrigo shall employ such
counsel as Buyer shall recommend for such purpose (so long as such counsel is
reasonably acceptable to Perrigo) and Perrigo shall instruct such counsel to
provide the same information to Buyer as such counsel provides to Perrigo,
contemporaneously and in the manner consistent with its provision to Perrigo. 
Nothing contained herein shall limit Buyer from retaining, at its expense,
separate outside counsel.
 
(c) Notice of Breaches by Biogen Idec by Buyer.  Promptly (and in any event
within five  Business Days) after Buyer becomes aware of, or comes to believe in
good faith that there has been, a material breach of the Original
30

--------------------------------------------------------------------------------

Asset Purchase Agreement or any of the Original Asset Purchase Agreement
Ancillary Documents by Biogen Idec, Buyer shall provide written notice of such
breach to Perrigo.  If  such breach primarily affects the Retained Interests and
does not substantially affect the Assigned Interests (and Buyer has a right to
enforce the provision breached by Biogen Idec), Buyer shall, promptly (and in
any event within two Business Days) comply with Perrigo's reasonable
instructions as to whether to transmit to Biogen Idec any written notice of
breach or alleged breach of the Original Asset Purchase Agreement or any of the
Original Asset Purchase Agreement Ancillary Documents and, regardless of its
rights to enforce such provision of the Original Asset Purchase Agreement, Buyer
shall not deliver any such notice to Biogen Idec absent an instruction from
Perrigo to do so.
 
(d) Enforcement of Original Asset Purchase Agreement by Buyer on behalf of
Perrigo.  In the case of any breach by Biogen Idec referred to in the second
sentence of Section 5.9(c), Buyer shall consult with Perrigo regarding the
timing, manner and conduct of any enforcement by Buyer of Biogen Idec's
obligations under the Original Asset Purchase Agreement or any of the Original
Asset Purchase Agreement Ancillary Documents.  If requested in writing by
Perrigo, Buyer shall, within five Business Days after receipt of such request,
exercise such rights and remedies relating to such breach as were assigned to
Buyer, whether under the Original Asset Purchase Agreement, any of the Original
Asset Purchase Agreement Ancillary Documents or by operation of law, as
reasonably instructed by Perrigo and, if requested by Perrigo, Buyer shall
employ such counsel as Perrigo shall recommend for such purpose (so long as such
counsel is reasonably acceptable to Buyer) and Buyer shall instruct such counsel
to provide the same information to Perrigo as such counsel provides to Buyer,
contemporaneously and in the manner consistent with its provision to Buyer. 
Nothing contained herein shall limit Perrigo from retaining, at its expense,
separate outside counsel.
 
(e) Mutual Enforcement of the Original Asset Purchase Agreement.  If the breach
by Biogen Idec referred to in the first sentence of Section 5.9(a) or
Section 5.9(c) affects both the Assigned Interests and the Retained Interests
substantially, Perrigo and Buyer shall consult with each other regarding the
timing, manner and conduct of any joint enforcement of Biogen Idec's obligations
under the Original Asset Purchase Agreement or any of the Original Asset
Purchase Agreement Ancillary Documents; provided, however, that if requested in
writing by the Party whose interests are affected to a greater extent (the
"Requesting Party"), the other Party shall, within five Business Days after
receipt of such request, exercise such rights and remedies relating to such
breach as were not assigned to or retained by, as applicable, the Requesting
Party, whether under the Original Asset Purchase Agreement, any of the Original
Asset Purchase Agreement Ancillary Documents or by operation of law, as
reasonably instructed by the Requesting Party, and if requested, the other Party
shall employ such counsel as the Requesting Party shall recommend for such
purpose (so long as such counsel is reasonably acceptable to the other Party)
and the other Party shall instruct such counsel to provide the same information
to the Requesting Party as such counsel provides to the other Party,
contemporaneously and in the manner consistent with its provision to the other
Party; provided, further, that the other Party shall not be obligated to
exercise such rights and remedies (or retain such counsel) if the Requesting
Party does not agree to indemnify the other Party in full for its Losses related
to the exercise of such rights and remedies as requested.
 
(f) Allocation of Costs of Enforcement.  All costs and expenses (including
attorneys' fees and expenses) of any enforcement pursuant to Section 5.9(b)
undertaken at Buyer's request
31

--------------------------------------------------------------------------------

shall be borne by Buyer.  All costs and expenses (including attorneys' fees and
expenses) of any enforcement pursuant to Section 5.9(d) undertaken at Perrigo's
request shall be borne by Perrigo. Nothing in this Section 5.9 shall diminish or
qualify either Party's obligations under Section 8.1 or Section 8.2, as
applicable.
 
ARTICLE VI
TAX MATTERS
 
   Section 6.1  Withholding Matters.  Any payments required to be made pursuant
to this Purchase and Sale Agreement (the "Payments") shall be made without any
deduction or withholding for or on account of any Tax, except to the extent
otherwise required by Applicable Law; provided that (1) if Perrigo provides
Buyer with a properly completed and executed Internal Revenue Service ("IRS")
Form W-8BEN-E, Buyer acknowledges and agrees that Buyer shall not withhold or
deduct any amount from the Purchase Price for or on account of any U.S. Federal
Tax, provided that in the event that withholding tax was required under
Applicable Law, Perrigo shall indemnify and hold harmless Buyer from any Loss
incurred by Buyer in respect of such withholding tax and (2) reasonably in
advance of any withholding or deduction by Buyer of any other Taxes from the
Purchase Price in accordance with the provisions of this Section 6.1, Buyer
shall use reasonable best efforts to provide Perrigo with written notice of
Buyer's intention to make such withholding or deduction and a description of the
Applicable Law under which Buyer believes it is obligated to make such
withholding or deduction, and shall in good faith cooperate with and provide
reasonable assistance to Perrigo in obtaining a reduction of or exemption from
such withholding or deduction.  In the event Buyer is entitled to a refund or
credit of Taxes withheld from the Purchase Price or for which it was indemnified
by Perrigo, it shall pursue such refund or credit at Perrigo's sole cost and
expense and pay over to Perrigo any refund or credit obtained, provided that in
no event shall Buyer be required to pay over any such refund or credit, the
payment of which would place Buyer in a less favorable net after-Tax position
than the Buyer would have been in if the amount withheld by Buyer or for which
it was indemnified by Perrigo and giving rise to such refund had not been
withheld or indemnified.
 
  Section 6.2    VAT.  Given the respective representations and warranties made
by the Parties herein, the Parties acknowledge and agree (i) that the Sale is
expected to fall outside the scope of VAT; (ii) that no VAT liability is
expected to be chargeable in respect of the payment of the Purchase Price; and
(iii) to treat the Sale in accordance with (i) and (ii) hereof for reporting
purposes.
 
  Section 6.3    Transfer Taxes.
 
(a) The Parties acknowledge and agree that (i) no Irish stamp duty is expected
to arise in respect of the Transaction Documents; and (ii) no Irish stamp duty
filing is expected to be made in respect of the Transaction Documents.
 
(b) The Parties covenant and agree as follows: (i) Buyer shall not execute any
of the Transaction Documents (or other documents referred to in Section 7) in
Ireland; and (ii) Perrigo shall not execute any of the Transaction Documents (or
other documents referred to in Section 7, except for the Form C1 referred to in
Section 7.2(e)) in Ireland.
 
32

--------------------------------------------------------------------------------

(c) If, notwithstanding the expectation of the Parties, it is determined that a
charge to Irish stamp duty (including any interest, surcharge or penalty) arises
in connection with any of the Transaction Documents (an "Irish Stamp Duty
Liability"), the Parties agree that responsibility for such liability shall be
allocated on the following basis: (i) if an Irish Stamp Duty Liability arises as
a result of a breach by Buyer of the covenant included in Section 6.3(b)(i),
Buyer shall be responsible for any resulting Irish Stamp Duty Liability; (ii) if
an Irish Stamp Duty Liability arises as a result of a breach by Perrigo of the
covenant included in Section 6.3(b)(ii), Perrigo shall be responsible for any
resulting Irish Stamp Duty Liability; and (iii) to the extent an Irish Stamp
Duty Liability arises in any other circumstance, the Parties agree in each case
to share such liability on a 50/50 basis.  To the extent any other transfer,
documentary, use, stamp, recording, registration or similar Taxes (in each case,
other than Irish stamp duty) are incurred in connection with consummation of the
transactions contemplated by this Purchase and Sale Agreement, the Parties agree
in each case to share such liability on a 50/50 basis.
 
Section 6.4  Tax Cooperation.  Each party hereto agrees to cooperate with
respect to the preparation of, and to produce on a timely basis, any Tax forms,
reports or other documentation reasonably requested by any other party hereto in
connection with the Transaction Documents.  Each party hereto further agrees to
provide reasonable cooperation to any other party hereto, at the requesting
party's expense, in connection with any official or unofficial Tax audit or
contest relating to (i) Contingent Payments made to Buyer to the extent that
Perrigo has knowledge or access to information relevant to such audit or
contest, or (ii) payments made by Buyer to Perrigo under this Purchase and Sale
Agreement.
 
Section 6.5  Tax Treatment.
 
(a) Except to the extent otherwise required pursuant to a final and conclusive
decision or determination by a taxing authority or a court of competent
jurisdiction, solely with respect to such jurisdiction, (i) the parties hereto
shall treat the transactions contemplated by this Purchase and Sale Agreement as
a sale of the Assigned Interests for Tax purposes and (ii) accordingly, pursuant
to and subject to the effectiveness of this Purchase and Sale Agreement, any and
all Contingent Payments made from and after the Closing shall be treated as made
by Biogen Idec directly to Buyer for Tax purposes.
 
(b) The parties hereto agree not to take any position that is inconsistent with
the provisions of  Section 6.5 on any Tax return or in any Tax audit or other
administrative or judicial proceeding except to the extent (i) the other parties
hereto have consented in writing  to such action or (ii) otherwise required
pursuant to a final and conclusive decision or determination by a taxing
authority or a court of competent jurisdiction, solely with respect to such
jurisdiction.  If there is an inquiry by any taxing authority of Perrigo or
Buyer related to the treatment described in Section 6.5, the parties hereto
shall cooperate with each other in  responding to such inquiry in a manner
consistent with Section 6.5.


33

--------------------------------------------------------------------------------

ARTICLE VII
THE CLOSING
 
Section 7.1  Closing.  The closing of the transactions contemplated hereby (the
"Closing") shall take place at the offices of Wachtell, Lipton, Rosen & Katz,
located at 51 West 52nd Street, New York, New York 10019, or such other place as
the Parties mutually agree at either (a) 10:00 a.m. New York City Time on March
27,  2017 or (b) such other date and time mutually agreed to by the Parties (the
"Closing Date"); provided, however, that Buyer shall have the right in its sole
discretion to extend the date contained in clause (a) for an additional 10
Business Days by making a partial pre-payment of the Closing Purchase Price
Payment in the amount of one billion dollars ($1,000,000,000) (the
"Pre-Payment") to Perrigo prior to March 27, 2017, which Pre-Payment shall be
promptly refunded to Buyer if the Closing does not occur as a result of
Perrigo's failure to satisfy its obligations under Section 7.2.
 
Section 7.2  Closing Deliverables of Perrigo.  At the Closing, Perrigo shall
deliver or cause to be delivered to Buyer the following:
 
(a) evidence of delivery of all notices required to be delivered by Perrigo to
Biogen Idec pursuant to Section 12.4 of the Original Asset Purchase Agreement in
connection with the execution of this Purchase and Sale Agreement;
 
(b) the Assignment and Assumption Agreement, executed by Perrigo and Biogen
Idec;
 
(c) a customary Bill of Sale, in a form reasonably acceptable to Buyer,
evidencing the sale, transfer, assignment and conveyance of the Assigned
Interests, executed by Perrigo;
 
(d) a UCC-1 financing statement to be filed in the District of Columbia Recorder
of Deeds; and
 
(e) a Form C1 to be filed in the Irish Companies Registration Office.
 
Section 7.3  Closing Deliverables of Buyer.  At the Closing, Buyer shall deliver
or cause to be delivered to Perrigo the following:
 
(a) the Assignment and Assumption Agreement, executed by Buyer;
 
(b) a customary Bill of Sale, in a form reasonably acceptable to Perrigo,
evidencing the sale, transfer, assignment and conveyance of the Assigned
Interests, executed by Buyer;
 
(c) the Closing Purchase Price Payment in accordance with Section 2.2; and
 
(d) if the Credit Agreement Consent is obtained, a UCC-1 financing statement to
be filed in the Delaware Secretary of State's Office.
 
Section 7.4  Receipt.  Within three Business Days after the Closing Date,
Perrigo shall deliver to Buyer a duly executed receipt for payment of the
Closing Purchase Price Payment.
 
34

--------------------------------------------------------------------------------

ARTICLE VIII
INDEMNIFICATION; LIMITED GUARANTEE
 
Section 8.1  Indemnification by Perrigo.
 
(a) Without prejudice to Perrigo's rights to indemnification under
Section 8.2(a) of this Purchase and Sale Agreement, Perrigo agrees to indemnify
and hold Buyer and its Affiliates (each, a "Buyer Indemnified Party") harmless
from and against any and all Losses (including reasonable attorneys' fees)
incurred or suffered by such Buyer Indemnified Party arising out of:
 
(i)
  any breach of any representation or warranty made by Perrigo in Article III of
this Purchase and Sale Agreement;

 
(ii)
 any breach of any covenant or agreement by Perrigo to Buyer pursuant to any
Transaction Document; and

 
(iii)
any Set-off by Biogen Idec against the Contingent Payment Interest (x) in
respect of any Retained Interests or (y) in accordance with the Original Asset
Purchase Agreement:

(A)
pursuant to the last sentence of Section 4.3(a) of the Original Asset Purchase
Agreement because the amount of Contingent Payments for calendar year 2016
actually paid by Biogen Idec to Perrigo pursuant to Section 4.2 of the Original
Asset Purchase Agreement actually exceeded the amount of Contingent Payments due
to Perrigo for calendar year 2016 as recalculated pursuant to Section 4.3(a) of
the Original Asset Purchase Agreement;

 
(B)
pursuant to the last sentence of Section 4.3(b) of the Original Asset Purchase
Agreement because Net Sales with respect to the fourth quarter of 2016 were less
than zero; and

 
(C)
pursuant to Section 12.4 of the Original Asset Purchase Agreement with respect
to Third Party Claim Offset Amounts or Direct Claim Offset Amounts other than:

 
(1)
to the extent attributable to any Assigned Interests Third Party Infringement
Claim; or

 
(2)
pursuant to Section 12.4 of the Original Asset Purchase Agreement with respect
to (x) Direct Claims or (y) Third Party Claims that are neither Product
Liability Claims nor Third Party Infringement Claims, in the case of either (x)
or (y), solely to the extent attributable to any breach by Buyer of any
obligation under the Original Asset Purchase Agreement assumed by Buyer under
the Assignment and Assumption Agreement and in the case of (y) any Violation of
Law (as defined in the Original Asset Purchase Agreement) by Buyer or its
Affiliates, or its or their employees, agents, licensees or sublicensees in
connection with TYSABRI Activities (as defined in the Original Asset Purchase
Agreement) after the date hereof.

 
35

--------------------------------------------------------------------------------

provided, however, that Perrigo making any payment under this clause (iii) shall
not relieve Buyer of any obligation to seek recovery against Biogen Idec under
Section 5.9  and in the event Perrigo has made a payment to Buyer pursuant to
this clause (iii) and Biogen Idec subsequently repays to Buyer any portion of
the applicable Set-off, Buyer shall promptly pay the amount so received from
Biogen Idec (including any interest in respect of such amount paid by Biogen
Idec to Buyer) over to Perrigo (up to the amount that was paid by Perrigo to
Buyer with respect thereto);
 
provided, further, that Perrigo shall not have any indemnification obligation to
any Buyer Indemnified Party with respect to any of the foregoing to the extent
that such obligation:
 
(A)  has the effect of imposing on Perrigo any recourse liability for the
Contingent Payment Interest because of any insolvency or other occurrence
related to the creditworthiness of Biogen Idec (or any of its successors or any
Person to whom its obligations under the Original Asset Purchase Agreement are
assigned),
 
(B) results from the bad faith, gross negligence or willful misconduct of a
Buyer Indemnified Party,
 
(C) results from the failure of Biogen Idec (or any of its successors or any
Person to whom its obligations under the Original Asset Purchase Agreement are
assigned) to perform any of its obligations under the Original Asset Purchase
Agreement, or
 
(D) results from acts or omissions of Perrigo based upon the written
instructions from any Buyer Indemnified Party.
 
(b) Notwithstanding any other provision to the contrary:
 
(i)
Perrigo shall not be required to indemnify or hold harmless any Buyer
Indemnified Party against any Losses for any claim pursuant to clause (i) of
Section 8.1(a) until the aggregate amount of the Buyer Indemnified Parties'
Losses indemnifiable under clause (i) of Section 8.1(a) exceeds an amount equal
to $2,000,000 (the "Deductible"), after which Perrigo shall be obligated only
for the Buyer Indemnified Parties' Losses indemnifiable under clause (i) of
Section 8.1(a) in excess of the Deductible; and

 
(ii)
 the cumulative indemnification obligations of Perrigo under Section 8.1(a)(i)
and in respect of Product Liability Claims arising out of activities performed
for or by the TYSABRI Business on or after the Effective Date under Section
8.1(a)(iii)(C) shall in no event exceed, in aggregate the Purchase Price
actually paid (the "Cap").

 
Section 8.2  Indemnification by Buyer.
36

--------------------------------------------------------------------------------

 
(a) Without prejudice to Buyer's rights to indemnification under Section 8.1(a)
of this Purchase and Sale Agreement, Buyer agrees to indemnify and hold Perrigo
and its Affiliates (each, a "Perrigo Indemnified Party", and together with the
Buyer Indemnified Party, each an "Indemnified Party") harmless from and against
any and all Losses (including reasonable attorneys' fees) incurred or suffered
by a Perrigo Indemnified Party arising out of:
 
 

(i)
any breach of any representation or warranty made by Buyer in Article IV of this
Purchase and Sale Agreement or Section 10 of the Assignment and Assumption
Agreement,

 
(ii)
any breach of any covenant or agreement by Buyer to Perrigo pursuant to any
Transaction Document, and

 
(iii)
 (1)  Assigned Interests Third Party Infringement Claims for which Perrigo is
not required to indemnify Buyer under clause (1) of Section 8.1(a)(iii)(C); (2) 
(I) Direct Claims or (II) Third Party Claims that are neither Product Liability
Claims nor Third Party Infringement Claims, in the case of each of (I) and (II),
for which Perrigo is not required to indemnify Buyer under clause (2) of
Section 8.1(a)(iii)(C); or (3) any Product Liability Claims if Buyer is no
longer entitled to indemnification  in respect of Product Liability Claims
pursuant to Section 8.1(b)(ii);

 
provided, however, that Buyer shall not have any indemnification obligation to
any Perrigo Indemnified Party with respect to any of the foregoing, in each
case, (x) to the extent resulting from the bad faith, gross negligence or
willful misconduct of such Perrigo Indemnified Party or (y) to the extent
resulting from acts or omissions of Buyer (or any of its Affiliates) based upon
the written instructions from any Perrigo Indemnified Party.
 
Section 8.3  Procedures.  If any claim, demand, action or proceeding by any
third party (including any investigation by any Governmental Authority) (each a
"Claim") shall be brought or alleged against an indemnified party in respect of
which indemnity is to be sought against an indemnifying party pursuant to
Section 8.1 or Section 8.2, the indemnified party shall, promptly after receipt
of notice of the commencement of any such Claim notify the indemnifying party in
writing of the commencement thereof, enclosing a copy of all papers served, if
any; provided, that the omission to so notify such indemnifying party will not
relieve the indemnifying party from any liability that it may have to any
indemnified party under Section 8.1 or Section 8.2 unless, and only to the
extent that, the indemnifying party is actually prejudiced by such
37

--------------------------------------------------------------------------------

omission.  In case any such Claim is brought against an indemnified party, and
it notifies the indemnifying party of the commencement thereof in accordance
with this Section 8.3, the indemnifying party will be entitled, at the
indemnifying party's sole cost and expense, to participate therein and, to the
extent that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election to so assume the defense
thereof, the indemnifying party will not be liable to such indemnified party
under this Article VIII for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof and except as
provided below.  In any such Claim, an indemnified party shall have the right to
retain its own counsel, but the reasonable and documented fees and expenses of
such counsel shall be at the sole cost and expense of such indemnified party
unless (a) the indemnifying party and the indemnified party shall have mutually
agreed to the retention of such counsel or (b) the named parties to any such
Claim (including any impleaded parties) include both the indemnifying party and
the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential conflicts of interests between
them based on the advice of counsel to the indemnified party.  It is agreed that
the indemnifying party shall not, in connection with any Claim or related
proceedings in the same jurisdiction, be liable for the reasonable and
documented fees and expenses of more than one separate law firm (in addition to
one local counsel where necessary) for all such indemnified parties.  The
indemnifying party shall not be liable in respect of any settlement of any Claim
effected without its written consent.  The indemnifying party shall not settle
any Claim in respect of which indemnity has been sought without the indemnified
party's written consent (such consent not to be unreasonably withheld), unless
such settlement (i) includes an unconditional full and general written release
of such indemnified party, in form and substance reasonably satisfactory to the
indemnified party, from all liability related to such Claim, (ii) does not
require an admission of fault by or on behalf of such indemnified party and
(iii) provides for the payment by the indemnifying party of money as sole relief
(if any) for the claimant and does not impose any material obligation or
restriction on such indemnified party.  Notwithstanding the foregoing, to the
extent the procedures in this Section 8.3 cannot be complied with because they
would conflict with the procedures required to be followed under Section 12.2 of
the Original Asset Purchase Agreement, the parties shall cooperate in good faith
to determine procedures that fulfill to the greatest extent possible the
purposes of this Section 8.3 while complying with the procedures required to be
followed with under Section 12.2 of the Original Asset Purchase Agreement.
 
Section 8.4  Exclusive Remedy; Limitation on Liability.  Following the Closing,
except for (a) specific performance, injunctive or other equitable relief to
which any party may be entitled, (b) claims by Perrigo for any breach of
Section 2.2, (c) claims by either Party for breach of Article VI as applicable,
and (d) any recourse to which any Party may be entitled pursuant to Section 8.8,
as applicable, the indemnification afforded by this Article VIII shall be the
sole and exclusive remedy of the indemnified parties for any and all claims or
otherwise that any indemnified party may have as a result of, or in connection
with, any of the Transaction Documents or any of the transactions contemplated
hereby or thereby, including with respect to any breach of any representation,
warranty or certification made by a party in any of the Transaction Documents or
any breach of any covenant or agreement by a party pursuant to any Transaction
Document, and no Person will have any other entitlement, remedy or recourse, it
being agreed that all of such other remedies, entitlements and recourse are
expressly waived and
38

--------------------------------------------------------------------------------

released by the parties.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS PURCHASE AND SALE AGREEMENT OR PROVIDED FOR UNDER APPLICABLE LAW, EXCEPT AS
PROVIDED FOR IN THIS SECTION 8.4 AND FOR INSTANCES OF ACTUAL FRAUD OR WILLFUL
MISCONDUCT, NONE OF THE PARTIES HERETO SHALL BE LIABLE TO ANY OTHER PARTY HERETO
OR ANY PERSON, WHETHER IN CONTRACT, TORT OR OTHERWISE, FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR ANY DAMAGES ASSOCIATED
WITH ANY LOST PROFITS OR LOST OPPORTUNITIES OF ANY OTHER PARTY HERETO OR ANY
OTHER PERSON RELATING TO THE BREACH OR ALLEGED BREACH HEREOF, WHETHER OR NOT THE
POSSIBILITY OF SUCH DAMAGES HAVE BEEN DISCLOSED TO ANY PARTY HERETO IN ADVANCE
OR COULD HAVE BEEN REASONABLY FORESEEN; provided, that any claim pursuant to
Section 8.1(a) seeking indemnification for a reduction in the amount of, or
delay in the payment of, Contingent Payments received by Buyer as compared to
the amount of Contingent Payments payable by Biogen Idec to Buyer based on
actual Net Sales over a given period(s) plus interest thereon shall not be
deemed to seek damages for lost profits or lost opportunities.
 
    Section 8.5    No Other Representations or Warranties.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS PURCHASE AND SALE AGREEMENT, THE ASSIGNMENT AND
ASSUMPTION AGREEMENT OR ANY AGREEMENT OR DOCUMENT CONTEMPLATED BY ANY OF THE
FOREGOING, BUYER UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN, NEITHER PERRIGO NOR ITS AFFILIATES ARE REPRESENTING OR WARRANTING IN ANY
WAY AS TO THE ASSIGNED INTERESTS, TYSABRI, THE TYSABRI BUSINESS, THE JCV ASSAY
INTELLECTUAL PROPERTY, THE TYSABRI INTELLECTUAL PROPERTY OR LIABILITIES OR
OBLIGATIONS ASSUMED OR UNDERTAKEN AS CONTEMPLATED HEREBY OR THEREBY, AS TO ANY
CONSENTS OR APPROVALS REQUIRED IN CONNECTION THEREWITH, AS TO THE VALUE OR
FREEDOM FROM ANY SECURITY INTERESTS OF, OR ANY OTHER MATTER CONCERNING, ANY
ASSETS OF SUCH PARTY, OR AS TO THE ABSENCE OF ANY DEFENSES OR RIGHT OF SET-OFF
OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY CLAIM OR OTHER ASSET, INCLUDING
ANY ACCOUNTS RECEIVABLE, OF PERRIGO OR ITS AFFILIATES, OR AS TO THE LEGAL
SUFFICIENCY OF ANY ASSIGNMENT, DOCUMENT OR INSTRUMENT DELIVERED HEREUNDER TO
CONVEY TITLE TO ANY ASSET OR THING OF VALUE UPON THE EXECUTION, DELIVERY AND
FILING HEREOF OR THEREOF.  EXCEPT AS EXPRESSLY SET FORTH IN THIS PURCHASE AND
SALE AGREEMENT,  THE ASSIGNED INTERESTS ARE BEING TRANSFERRED ON AN "AS IS,"
"WHERE IS" BASIS.


Section 8.6  No Set-Off.  No party shall have the right to Set-off any
obligations at any time owed by such party to or for the credit or the account
of any Indemnified Party against any of and all obligations of any Indemnified
Party now or hereafter existing under this Purchase and Sale Agreement or any
other Transaction Document owed to such Party, irrespective of whether or not
such owed party shall have made any demand under this Purchase and Sale
Agreement or such other Transaction Document.
39

--------------------------------------------------------------------------------

 
Section 8.7  Survival.
 
(a) The representations and warranties of Perrigo contained in Article III of
this Purchase and Sale Agreement shall survive the Closing until the date that
is twelve months after the Closing Date; provided, however, that the
representations and warranties made by Perrigo in Section 3.1, Section 3.2,
Section 3.3, Section 3.4, Section 3.8, Section 3.10 and Section 3.11 shall
survive until the date that is the third anniversary of the Closing Date;
provided, further, that Section 3.13 and the representation with respect to
Liens for Taxes in Section 3.11(e)(ii) shall survive until the date that is the
sixth anniversary of the Closing Date.   Written notice of a claim must be given
by Buyer to Perrigo in accordance with the provisions hereof prior to the
expiration of the applicable representations and warranties.
 
(b) The representations and warranties of Buyer contained in Article IV of this
Purchase and Sale Agreement shall survive the Closing until the date that is
twelve months after the Closing Date; provided, however, that the
representations and warranties made by Buyer in Section 4.1, Section 4.2, 
Section 4.3, Section 4.8 and Section 4.10 shall survive until the date that is
the third anniversary of the Closing Date; provided, further, that Section 4.8
shall survive until the date that is the third anniversary of the date specified
in clause (iii) of Section 2.2; provided, further, that Section 4.12 shall
survive until the date that is the sixth anniversary of the Closing Date.  
Written notice of a claim must be given by Perrigo to Buyer in accordance with
the provisions hereof prior to the expiration of the applicable representations
and warranties.
 
(c) The covenants made herein and in any other Transaction Document shall
survive the execution and delivery of this Purchase and Sale Agreement and the
Closing in accordance with their terms.
 
(d) The obligations of Perrigo to indemnify Buyer Indemnified Parties pursuant
to clause (ii) and (iii) of the first sentence of Section 8.1(a), and the
obligations of Buyer to indemnify Perrigo Indemnified Parties pursuant to clause
(ii) of the first sentence of Section 8.2(a), shall, in each case, survive the
Closing indefinitely.
 
(e) No claim for indemnification may be asserted unless, prior to the expiration
of the applicable survival period specified in this Section 8.7, the indemnified
party asserts such claim by delivering notice thereof to the indemnifying party
in accordance with this Article VIII describing in reasonable detail the facts
and circumstances on which such claim is based, the provisions of this Purchase
and Sale Agreement pursuant to which indemnification is being sought (including
the representations, warranties, covenants or agreements alleged to have been
breached) and an estimate of the indemnified party's Losses for which
indemnification is being sought.
 
Section 8.8  Limited Guarantee.  Parent absolutely, unconditionally and
irrevocably agrees to take any and all actions necessary to cause Perrigo to
perform all of its covenants, agreements and obligations under this Purchase and
Sale Agreement, the Transaction Documents and the Original Asset Purchase
Agreement.  Further, Parent absolutely, unconditionally and irrevocably
guarantees, in accordance with and subject the terms of this Purchase and Sale
Agreement, as primary obligor and not merely as surety, to Buyer, the due,
punctual and complete discharge in immediately available funds of Perrigo's
payment obligations under 
40

--------------------------------------------------------------------------------

Section 8.1(a), if and when such obligations become payable under the terms of,
and subject to any applicable limitations contained in, this Purchase and Sale
Agreement.  Buyer shall not be obligated to file any claim relating to the
guarantee in this Section 8.8 in the event that Perrigo becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of Buyer to so
file shall not affect the Parent's obligations under this Section 8.8.  The
guarantee in this Section 8.8 is a guarantee of payment and performance and
shall be a continuing and irrevocable guaranty by Parent and shall remain in
full force and effect until all covenants, agreements and obligations of Perrigo
expire under this Purchase and Sale Agreement.  Parent hereby waives diligence,
presentment, demand of payment, demand of performance, filing of any claim, any
right to require any proceeding first against Perrigo, protest, notice of any
kind (except for any such notices required to be provided to Perrigo or Parent
in accordance with this Purchase and Sale Agreement) and all demands whatsoever
in connection with the performance of its obligations set forth in this
Section 8.8 (other than (i) fraud or willful and material breach by Buyer or any
of its Subsidiaries or Affiliates and (ii) defenses that are available to
Perrigo (except for defenses arising under applicable bankruptcy and insolvency
law)).
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.1  Specific Performance.  Each of the parties hereto acknowledges that
the other parties hereto will have no adequate remedy at law if it fails to
perform any of its obligations under any of the Transaction Documents.  In such
event, each of the parties hereto agrees that the other parties hereto shall
have the right, in addition to any other rights they may have (whether at law or
in equity), to specific performance of this Purchase and Sale Agreement.
 
Section 9.2  Notices.   All notices, consents, waivers and other communications
hereunder shall be in writing and shall be effective (a) upon receipt when sent
through the mails, registered or certified mail, return receipt requested,
postage prepaid, with such receipt to be effective the date of delivery
indicated on the return receipt, (b) upon receipt when sent by an overnight
courier, (c) on the date personally delivered to an authorized officer of the
party to which sent, or (d) on the date transmitted by facsimile, or other
electronic transmission with a confirmation of receipt, in all cases, with a
copy e-mailed to the recipient at the applicable address, addressed to the
recipient as follows:
 
if to Perrigo, to:
 
Perrigo Pharma International Designated Activity Company
c/o Perrigo Company, plc
Treasury Building,
Lower Grand Canal Street
Dublin 2, Ireland
Attention:      General Counsel
Telephone:    +353 1 709 4000
E-mail:            todd.kingma@perrigo.com
Facsimile:      (269) 673-1386
41

--------------------------------------------------------------------------------

 
if to Parent, to:
 
Perrigo Company, plc
Treasury Building,
Lower Grand Canal Street
Dublin 2, Ireland
Attention:      General Counsel
Telephone:    +353 1 709 4000
E-mail:            todd.kingma@perrigo.com
Facsimile:      (269) 673-1386
 
For notices to either of Perrigo and Parent, with copies to:
 
Wachtell, Lipton, Rosen & Katz
51 W. 52nd Street
New York, NY 10019
Attention:     Igor Kirman
         Victor Goldfeld
Telephone:    (212) 403-1000
E-mail:            ikirman@wlrk.com
Facsimile:      (212) 403-2000
 
if to Buyer, to:
 
RP Management, LLC
110 E. 59th Street, Suite 330
New York, NY 10022
Attention:     George Lloyd
Telephone:    (212) 883-2280
E-mail:           glloyd@royaltypharma.com
Facsimile:      (212) 883-2260
 
With a copy to:
 
Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention:     Art McGivern
Telephone:    (617) 570-1971
E-mail:           amcgivern@goodwinlaw.com
Facsimile:      (617) 801-8626


Each Party hereto may, by notice given in accordance herewith to the other
parties hereto, designate any further or different address to which subsequent
notices, consents, waivers and other communications shall be sent.
 
   Section 9.3   Successors and Assigns.
 
42

--------------------------------------------------------------------------------

 
(a) Subject to the remainder of this Section 9.3, the provisions of this
Purchase and Sale Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.  Each
of Perrigo and Parent shall not be entitled to assign or otherwise transfer any
Transaction Document or any of its obligations, rights or interests under any of
the Transaction Documents, in whole or in part, without the prior written
consent of Buyer, and any purported assignment or transfer without such consent
shall be void and of no effect; provided, however, that (a) Perrigo may, without
the consent of Buyer, assign (in whole but not in part) all of its obligations
and rights under this Purchase and Sale Agreement and any of the Transaction
Documents  to any of its Affiliates and (b) Perrigo or Parent may, without the
consent of Buyer, assign (in whole but not in part) all of its obligations and
rights under this Purchase and Sale Agreement and any of the Transaction
Documents to any other Person with which it may merge or consolidate or to which
it may sell all or substantially all of its assets.  Notwithstanding the
foregoing neither Perrigo nor Parent shall, without the prior written consent of
Buyer, assign any such rights or obligations if such assignment would otherwise
violate any provisions contained in the Assignment and Assumption Agreement. 
Buyer may not, without the prior written consent of Perrigo, assign or otherwise
transfer any Transaction Document or any of its obligations, rights or interests
under any of the Transaction Documents (including, without limitation, the
Assigned Interests and the Security Interest), in whole or in part (and any
purported assignment or transfer without such consent shall be void and of no
effect), except as follows:  (i) Buyer may, without the consent of Perrigo,
assign (in whole but not in part) all of its obligations, rights and interests
under this Purchase and Sale Agreement and any of the Transaction Documents to
any of its Affiliates; (ii) Buyer may, without the consent of Perrigo, assign
(in whole but not in part) all of its obligations, rights and interests under
this Purchase and Sale Agreement and any of the Transaction Documents to any
other Person with which it may merge or consolidate or to which it may sell all
or substantially all of its assets; and (iii) Buyer may assign (in whole but not
in part) all of its obligations, rights and interests under this Purchase and
Sale Agreement and any of the Transaction Documents to any other Person so long
as it gives 10 Business Days' prior written notice to Perrigo describing in
reasonable detail the proposed assignment or transfer, including information
about the proposed assignee or transferee (a "Transfer Notice"); provided,
however, that if within 10 Business Days of receiving a Transfer Notice from
Buyer, Perrigo notifies Buyer in writing of its good faith belief that the
assignment or transfer contemplated by the Transfer Notice could be expected to
adversely affect Perrigo or Parent's rights or obligations under the Transaction
Agreements (including with respect to the Milestone Payments) in any material
respect and provides in such writing reasonable detail regarding the reasons for
such belief and a reasonably detailed summary of such expected adverse effects,
Buyer may assign or transfer (in whole but not in part) all of its obligations,
rights and interests under this Purchase and Sale Agreement and any of the
Transaction Documents as contemplated by the Transfer Notice if Buyer sends
Perrigo an indemnity, guarantee or other similar instrument or agreement
pursuant to which it reasonably addresses Perrigo's concerns and agrees to
indemnify Perrigo for all Losses related to such assignment or transfer. 
Notwithstanding anything to the contrary herein or otherwise, Buyer may not,
without the prior written consent of Perrigo, assign or transfer any of such
obligations, rights or interests if (x) such assignment or transfer would
otherwise violate any provisions contained in the Assignment and Assumption
Agreement or (y) such assignment or transfer would impair the obligation to pay,
or Perrigo's right to receive, the Milestone Payments subject to the terms and
conditions of this Purchase and Sale Agreement, or adversely affect the Security
43

--------------------------------------------------------------------------------

Interest.  Buyer may not, without the prior written consent of Perrigo and
Parent, delegate any of its obligations under this Purchase and Sale Agreement
and any of the Transaction Documents to any other Person.  In the event of
assignment or delegation by any party hereto, no other party hereto shall be
under any obligation to reaffirm any representations, warranties or covenants
made in this Purchase and Sale Agreement or any of the other Transaction
Documents.
 
(i)
Notwithstanding the foregoing, if a Party transfers any or all of its rights and
obligations pursuant to Section 9.3(a), such Party shall indemnify and hold the
other Party harmless (the "Non-Transferring Party" and, together with its
respective indemnified parties pursuant to Article VIII, the "Non-Transferring
Parties") from the full amount of any Taxes imposed on the Non-Transferring
Parties as a result of such transfer in excess of the amount of Taxes that the
Non-Transferring Party would otherwise have owed; provided, that the amount of
any Taxes imposed on the Non-Transferring Parties (or portion thereof)
attributable to (x) a prior action by the Non-Transferring Party pursuant to
Section 5.1(d) or Section 5.2(e) or (y) any transfer of any or all of the
rights, obligations or interests by the Non-Transferring Party pursuant to
Section 9.3(a) that was made prior to the transfer at issue,  shall, in each
case, be disregarded for purposes of the transferring Party's indemnification
obligation.

 
Section 9.4  Independent Nature of Relationship.  The relationship between
Perrigo and Buyer is solely that of seller and buyer, and neither Perrigo nor
Buyer has any fiduciary or other special relationship with the other Party or
any of its Affiliates.  Nothing contained herein or in any other Transaction
Document shall be deemed to constitute Perrigo and Buyer as a partnership, an
association, a joint venture or any other kind of entity or legal form for any
purposes, including any Tax purposes. Perrigo and Buyer agree that they shall
not take any inconsistent position with respect to such treatment in a filing
with any Governmental Authority.
 
Section 9.5  Entire Agreement; No Third Party Beneficiaries.  This Purchase and
Sale Agreement, together with the Exhibits hereto (which are incorporated herein
by reference), and the other Transaction Documents constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede all prior agreements, understandings and negotiations, both
written and oral, between the parties hereto with respect to the subject matter
of this Purchase and Sale Agreement.  Neither this Purchase and Sale Agreement
nor any provision hereof is intended to confer upon any Person other than the
parties hereto and the other Persons referenced in Article VIII any rights or
remedies hereunder.
 
Section 9.6  Governing Law.
 
(a) THIS PURCHASE AND SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
44

--------------------------------------------------------------------------------

 
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Purchase and Sale Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
 
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Purchase and Sale Agreement in any
court referred to in Section 9.6(b).  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d) Each of the parties hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.2.  Nothing in this Purchase and Sale
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by law.  Each of the parties hereto waives personal
service of any summons, complaint or other process, which may be made by any
other means permitted by New York law.
 
Section 9.7  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY, ARISING OUT OF OR RELATING
TO THIS PURCHASE AND SALE AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS PURCHASE AND SALE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.7.
 
Section 9.8  Severability.  If one or more provisions of this Purchase and Sale
Agreement are held to be invalid or unenforceable by a court of competent
jurisdiction, such provision shall be excluded from this Purchase and Sale
Agreement and the balance of this Purchase and Sale Agreement shall be
interpreted as if such provision were so excluded and shall remain in full force
and effect and be enforceable in accordance with its terms.  Any provision of
this Purchase and Sale Agreement held invalid or unenforceable only in part or
degree by a court of competent jurisdiction shall remain in full force and
effect to the extent not held invalid or unenforceable.
45

--------------------------------------------------------------------------------

 
Section 9.9  Counterparts.  This Purchase and Sale Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
This Purchase and Sale Agreement shall become effective when each party hereto
shall have received a counterpart hereof signed by the other parties hereto. 
Any counterpart may be executed by facsimile or other electronic transmission,
and such facsimile or other electronic transmission shall be deemed an original.
 
Section 9.10  Amendments; No Waivers.  Neither this Purchase and Sale Agreement
nor any term or provision hereof may be amended, supplemented, restated, waived,
changed or modified except with the written consent of the Parties, and, with
respect to any amendment, supplement, restatement, waiver, change or
modification of Section 5.4, Article VI, Section 8.6, Section 8.8and Article IX,
with the written consent of all parties hereto.  No failure or delay by any
party hereto in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  No notice to or demand on any party hereto in any case shall
entitle it to any notice or demand in similar or other circumstances.  No waiver
or approval hereunder shall, except as may otherwise be stated in such waiver or
approval, be applicable to subsequent transactions.  No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.  The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
 
Section 9.11  Termination.  This Purchase and Sale Agreement shall continue in
full force and effect until terminated by mutual agreement of the Parties.  The
following provisions shall survive any termination of this Purchase and Sale
Agreement: Article I (defined Terms)  Section 5.2 (Books and Records) (as it
relates to information related to a pre-termination period); Section 5.3
(Confidentiality) (until the date specified in Section 5.3); Section 5.5 (Wrong
Pocket Provisions); Article VIII (Indemnification and Limited Guarantee); and
Article IX (Miscellaneous).  Any termination of this Purchase and Sale Agreement
shall not relieve the parties hereto of any obligation accruing before such
termination and shall be without prejudice to the rights of either Party against
the other accrued or accruing under this Purchase and Sale Agreement before
termination.
 
Section 9.12  Expenses.  Except as otherwise set forth in this Purchase and Sale
Agreement, whether the transactions contemplated by this Purchase and Sale
Agreement are consummated or not, all legal and other costs and expenses
incurred in connection with this Purchase and Sale Agreement and the
transactions contemplated by this Purchase and Sale Agreement shall be paid by
the party hereto incurring such costs and expenses unless expressly otherwise
contemplated in this Purchase and Sale Agreement.
 
Section 9.13  Table of Contents and Headings.  The Table of Contents and
headings of the Articles and Sections of this Purchase and Sale Agreement have
been inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
46

--------------------------------------------------------------------------------

 
Section 9.14  Trustee Capacity of Wilmington Trust Company.  Notwithstanding
anything contained herein to the contrary, it is expressly understood and agreed
by the parties hereto that (a) this Purchase and Sale Agreement is executed and
delivered by Wilmington Trust Company, not individually or personally but solely
in its trustee capacity, in the exercise of the powers and authority conferred
and vested in it under the trust agreement of Buyer, (b) each of the
representations, undertakings and agreements herein made on the part of Buyer is
made and intended not as a personal representation, undertaking and agreement by
Wilmington Trust Company but is made and intended for the purpose of binding
only Buyer, and (c) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of Buyer or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by Buyer under this Purchase and Sale Agreement or
any related document.


[Signature Page Follows]
47

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties and, with respect to Section 5.4, Article VI,
Section 8.6, Section 8.8 and Article IX hereof, Parent, have executed this
Purchase and Sale Agreement as a Deed as of the day and year first written
above.
 
SIGNED AND DELIVERED as a DEED
for and on behalf of
PERRIGO PHARMA INTERNATIONAL DESIGNATED ACTIVITY COMPANY
by its lawfully appointed attorney

_________________________________________
Name:
Title:  Attorney
in the presence of:

_________________________________________
Signature of witness

_________________________________________
Name of witness

_________________________________________
Occupation of witness

_________________________________________
Address of witness
48

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties and, with respect to Section 5.4, Article VI,
Section 8.6, Section 8.8 and Article IX hereof, Parent, have executed this
Purchase and Sale Agreement as a Deed as of the day and year first written
above.
 
SIGNED AND DELIVERED as a DEED
for and on behalf of
PERRIGO COMPANY PUBLIC LIMITED COMPANY
by its lawfully appointed attorney


_________________________________________
Name:
Title:  Attorney
in the presence of:

_________________________________________
Signature of witness

_________________________________________
Name of witness

_________________________________________
Occupation of witness

_________________________________________
Address of witness
49

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as a Deed as of the day and year first written above.
 
RPI FINANCE TRUST
By: Wilmington Trust Company, not its individual capacity but solely in its
capacity as owner-trustee




_________________________________________
Name:
Title:
 
 
 
 
 
50

--------------------------------------------------------------------------------

 
EXHIBIT A

FORM OF
 
ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is entered into as of [   ] (this
"Agreement") by and among Perrigo Pharma International Designated Activity
Company ("Perrigo"), Biogen Idec International Holding Ltd. ("Biogen Idec") and
RPI Finance Trust, a Delaware Statutory Trust ("Transferee").
W I T N E S S E T H:
 
WHEREAS, Perrigo and Biogen Idec are parties to that certain Asset Purchase
Agreement, dated as of February 5, 2013 (as it may be amended from time to time
pursuant to its terms, the "Asset Purchase Agreement");
 
WHEREAS, pursuant to the Asset Purchase Agreement, Perrigo transferred to Biogen
Idec all intellectual property and other assets related to the TYSABRI Business
and other products licensed to Biogen Idec and its Affiliates under the
Collaboration Agreement, and Biogen Idec is obligated, among other things, to
make certain contingent payments to Perrigo based on sales of TYSABRI;
 
WHEREAS, Section 14.2(b) of the Asset Purchase Agreement expressly permits
Perrigo to pledge, mortgage, assign, charge, transfer or declare a trust or
otherwise grant security over or engage in any financing, monetization or
securitization transaction involving all or any part of its rights to receive
the Contingent Payments, and delegate any of its obligations under the Asset
Purchase Agreement related to its rights to receive the Contingent Payments, to
a Third Party without the consent of Biogen Idec, provided that Perrigo complies
with the obligations set forth therein; and
 
WHEREAS, Perrigo desires to assign to Transferee, and Transferee desires to
accept, assume, comply with, perform and discharge the Assigned Interests (as
hereinafter defined), in each case, upon and subject to the terms and conditions
set forth in this Agreement and the applicable terms and conditions set forth in
the Asset Purchase Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto intending to be legally bound hereby
agree as follows:
 
1. Definitions.  Capitalized terms used herein but not defined herein have the
respective meanings ascribed to them in the Asset Purchase Agreement and the
rules of usage set forth therein shall apply hereto.
 
2. Effectiveness.  This Agreement shall become effective as of January 1, 2017
(such date, the "Effective Date").
 
3. Assignment and Assumption.  Perrigo hereby assigns to Transferee, and
Transferee hereby accepts, assumes and agrees to comply with, perform and
discharge, the following rights and obligations of Perrigo under the Asset
Purchase Agreement, in each case, subject to all applicable terms and conditions
set forth in the Asset Purchase Agreement and to the extent that such rights and
obligations arise on or after the Effective Date (collectively, the "Assigned
Interests"):
 
51

--------------------------------------------------------------------------------

(a) Perrigo's right to receive (i) one hundred percent (100%) (the "Applicable
Percentage") of the Contingent Payments payable by Biogen Idec under Section 4.2
of the Asset Purchase Agreement for the period from and after the Effective
Date, as such Contingent Payments may be reduced, adjusted or offset against as
permitted under the Asset Purchase Agreement pursuant to Sections 4.2(f),
4.2(h), 4.3(a), 4.3(b), 4.4(c)(i), 4.4(c)(iii)(A), 4.4(e)(iv)(E), 4.5(b)(ii),
4.10(b) and Section 12.4 thereof, (ii) the Applicable Percentage of any interest
payable by Biogen Idec under the second sentence of Section 4.3(a) of the Asset
Purchase Agreement with respect to amounts referred to in clause (i) of this
Section 3(a), (iii) the Applicable Percentage of any excess amounts payable by
Biogen Idec under the fourth sentence of Section 4.3(a) of the Asset Purchase
Agreement for the period from and after the Effective Date, (iv) the Applicable
Percentage of any amounts payable by Biogen Idec under the last sentence of
Section 4.3(e) of the Asset Purchase Agreement for the period from and after the
Effective Date, (v) the Applicable Percentage of any amounts payable by Biogen
Idec under Section 4.5(b)(ii) of the Asset Purchase Agreement for the period
from and after the Effective Date, (vi) the Applicable Percentage of any amounts
payable by any Third Party Transferee pursuant to Section 4.9(c)(ii)(C) of the
Asset Purchase Agreement for the period from and after the Effective Date, (vii)
the Applicable Percentage of any amounts payable by Biogen Idec under Section
4.9(d)(i)(C) of the Asset Purchase Agreement for the period from and after the
Effective Date, (viii) the Applicable Percentage of any amounts payable by any
designated Affiliate pursuant to Section 4.9(e)(i)(C) of the Asset Purchase
Agreement for the period from and after the Effective Date and (ix) the
Applicable Percentage of any amounts payable by Biogen Idec, any Third Party or
any of their respective Affiliates pursuant to Section 4.9(e)(ii)(B) of the
Asset Purchase Agreement for the period from and after the Effective Date (the
amounts referred to in clauses (i), (ii), (iii), (iv), (v), (vi), (vii), (viii)
and (ix) collectively, the "Contingent Payment Interest");
 
(b) Perrigo's rights under Section 1.1 (gg) of the Asset Purchase Agreement, to
the extent that such rights apply to the Contingent Payment Interest;
 
(c) Perrigo's obligations under Section 4.2(h) of the Asset Purchase Agreement,
to the extent that Transferee initiates any Challenge on or after the Effective
Date;
 
(d) Perrigo's rights and obligations under Sections 4.3, 4.4(b), 4.4(c), 4.4(f)
and 4.4(g) of the Asset Purchase Agreement, to the extent that such rights and
obligations apply to the Contingent Payment Interest held by the Transferee;
 
(e) Perrigo's right to receive the reports and information that Biogen Idec is
required to furnish to Perrigo pursuant to Sections 4.3(a) and 4.5(a) of the
Asset Purchase Agreement;
 
(f) Perrigo's right to direct an audit of the books and records of Biogen Idec
under Section 4.5(b) of the Asset Purchase Agreement and the right to receive
draft and final audit reports prepared by an independent certified public
accountant in accordance with Section 4.5(b) of the Asset Purchase Agreement, in
each case for the periods commencing on or after the Effective Date, provided,
however, that, if Perrigo conducted an audit pursuant to Section 4.5(b) of the
Asset Purchase Agreement during the calendar year including the Effective Date,
then Transferee shall not have the right to conduct an audit pursuant to Section
4.5(b) of the Asset Purchase Agreement until the calendar year following the
date of such audit;
 
52

--------------------------------------------------------------------------------

(g) Perrigo's rights and obligations under Sections 4.9 and 4.10 of the Asset
Purchase Agreement;  and
 
(h) Perrigo's rights and obligations under Sections 9.4, 9.5 and 9.7, with
respect to any Post-Closing Confidential Information that is disclosed to
Transferee by Perrigo, Biogen Idec or any of their Affiliates.
Except for the Assigned Interests set forth in clauses (a) through (h) above,
Perrigo expressly retains all other rights and remains liable for all other
obligations under the Asset Purchase Agreement, including (1) all of the rights
and obligations under the provisions of the Asset Purchase Agreement referenced
in clauses (a) through (h), to the extent such rights and obligations are
applicable to any rights to receive Contingent Payments retained by Perrigo or
any Post-Closing Confidential Information and Alpha-4 Integrin Product
Confidential Information disclosed to Perrigo and (2) all of Perrigo's rights
and obligations under the Asset Purchase Agreement that arose prior to the
Effective Date.  For the sake of clarity, to the extent that Perrigo shall have
breached any of its obligations under the Asset Purchase Agreement that arose
prior to the Effective Date, Biogen Idec shall not be deemed to have waived any
of its rights against Perrigo in respect of such breach.
Nothing herein shall limit or prevent the assignment by Perrigo of any other
rights, obligations or interests of Perrigo under and in accordance with the
Asset Purchase Agreement.
 
4. Novation.  (a) Transferee hereby agrees to be bound by the Asset Purchase
Agreement to the same extent as if Transferee were a signatory thereto with
respect to the Assigned Interests, including all provisions of the Asset
Purchase Agreement that apply with respect to the exercise and/or performance of
the Assigned Interests, and Transferee acknowledges and agrees that Biogen
Idec's obligations in respect of the Assigned Interests are subject to all of
the provisions of the Asset Purchase Agreement; (b) Biogen Idec agrees to accept
performance and discharge by Transferee of the obligations included within the
Assigned Interests; and (c) Biogen Idec undertakes to perform and discharge
directly to Transferee its liabilities and obligations in respect of the
Assigned Interests.  Biogen Idec and Transferee agree that, from and after the
Effective Date, subject to Section 12 hereof, Perrigo is released and
discharged, and shall have no further liabilities or obligations under the Asset
Purchase Agreement, with respect to the Assigned Interests.  Notwithstanding the
foregoing, to the extent that Biogen Idec has paid Contingent Payments to
Perrigo and/or delivered reports and information to Perrigo pursuant to Section
4.3(a) or 4.5(a) of the Asset Purchase Agreement prior to the Effective Date,
and such Contingent Payments (or any portion thereof), reports or information
are to be paid or provided to Transferee pursuant to this Agreement, it shall be
Perrigo's responsibility to ensure that such Contingent Payments (or any portion
thereof), reports or information are provided to Transferee.
53

--------------------------------------------------------------------------------

 
5. Offset Rights.
 
(a) Idec, Transferee and Perrigo acknowledge and agree that Biogen Idec's
obligation to pay the Applicable Percentage of Contingent Payments to Transferee
shall be subject to Biogen Idec's right under Section 12.4 of the Asset Purchase
Agreement to offset Third Party Claim Offset Amounts and Direct Claim Offset
Amounts against Contingent Payments, provided that the Contingent Payments
payable to Transferee may only be offset by the amount obtained by multiplying
the Third Party Claim Offset Amount or Direct Claim Offset Amount, as
applicable, by the Applicable Percentage.
 
(b) In addition to any rights of Biogen Idec under the Asset Purchase Agreement
to offset against or reduce, or deduct any amount from, the Applicable
Percentage of Contingent Payments due to Transferee as expressly set forth in
this Agreement, Biogen Idec may, in its sole discretion and from time to time,
offset against the Applicable Percentage of Contingent Payments due to
Transferee an amount equal to all or a portion of any Losses incurred by Biogen
Idec or any of its lndemnitees arising out of, or resulting from, Transferee's
breach of any of the obligations included within the Assigned Interests, subject
to all of the following terms and conditions:
 
 (i) Biogen Idec shall determine the amount of such Losses reasonably and in
good faith;
 
 (ii)                                               Such breach by Transferee
has not been cured within sixty (60) days of written notice thereof from Biogen
Idec;
 
 (iii)                                               Transferee has failed to
pay or reimburse Biogen Idec such Losses within thirty (30) days after
Transferee's receipt of a request for and reasonable documentation of such
Losses, which request shall serve as notice of Biogen Idec's intent to offset if
Transferee fails to pay or reimburse Biogen Idec such Losses within thirty (30)
days;
 
(iv) Biogen Idec has notified Transferee of the offset, whether in the request
delivered pursuant to Section 5(b)(iii) of this Agreement or otherwise; and
 
 (v) In the event Biogen Idec subsequently agrees or it is subsequently
determined (pursuant to an Action in court) that all or any portion of such
Losses offset by Biogen Idec pursuant to this Section 5(b) did not arise out of,
or result from, Transferee's breach of any of the obligations included within
the Assigned Interests (the "Improperly Offset Losses"), Biogen Idec shall
reimburse Transferee, within thirty (30) days of such agreement or
determination, the Improperly Offset Losses, together with simple interest
calculated from the date the Contingent Payment against which the Improperly
Offset Losses were offset was otherwise due, at the rate of LIBOR plus 125 basis
points.  For purposes of this Agreement, "LIBOR" shall mean, on any date, the
rate determined and published for such date by the British Bankers Association
as one-month LIBOR.
 
6. No Other Assignments.  Except as specifically provided herein, no other right
or obligation of Perrigo under the Asset Purchase Agreement other than the
Assigned Interests shall be, or deemed to be, assigned to Transferee.  Neither
this Agreement, the Asset Purchase Agreement nor any rights or obligations
hereunder or thereunder (including the Assigned Interests) may be assigned or
delegated, in whole or in part, by Transferee without the prior written consent
of Biogen Idec.
54

--------------------------------------------------------------------------------

 
7. Rights and Remedies.  Biogen Idec acknowledges that (a) Transferee shall have
the sole right to assert a legal claim or commence a legal action against Biogen
Idec with respect to the Assigned Interests and (b) Perrigo shall retain the
sole right to assert a legal claim or commence a legal action against Biogen
Idec with respect to any other matter arising under or relating to the Asset
Purchase Agreement or the subject matter thereof, provided that both Perrigo and
Transferee shall consent to joinder in a single action, upon motion by Biogen
Idec, of any claims brought by Perrigo and Transferee in separate actions that
arise out of (i) the same or a substantially similar transaction or occurrence
or series of transactions or occurrences or (ii) any question of law or fact
common to both Transferee and Perrigo.
 
8. Contingent Payments.
 
(a) Perrigo hereby acknowledges and agrees that Biogen Idec has paid to Perrigo,
for the period from [   ] through [   ], total Contingent Payments in the amount
of $[   ].  Notwithstanding the foregoing, Perrigo does not hereby waive, and
expressly reserves, its rights under the Asset Purchase Agreement and applicable
law to recover any underpayment of Contingent Payments that became payable to
Perrigo under the Asset Purchase Agreement at any time prior to the Effective
Date.
 
(b) Notwithstanding anything in this Agreement, and without limiting the
provisions of Section 4.4(c) of the Asset Purchase Agreement, in no event will
Biogen Idec be obligated to pay, in respect of any Calendar Quarter, Contingent
Payments in an amount greater than Biogen Idec would have been obligated to pay
had Perrigo not assigned any of its rights under the Asset Purchase Agreement.
 
9. Negotiation of Transaction Agreements.  Perrigo and Transferee hereby
acknowledge that except for this Agreement Biogen Idec has not had any
involvement with respect to the negotiation of any purchase or other agreements
between Perrigo and Transferee relating to the Assigned Interests (such purchase
or other agreements, other than this Agreement, the "Transaction Agreements"),
and that Biogen Idec has not made any representation or warranty to Transferee
by entering into this Agreement.  In addition, in consideration for the
execution of this Agreement by Biogen Idec, Perrigo and Transferee hereby agree
to jointly and severally indemnify, save, defend and hold harmless Biogen Idec
and its Indemnitees, from and against any and all Losses arising out of any and
all claims relating to or arising out of the Transaction Agreements or any
transactions contemplated by the Transaction Agreements; provided, however,
that, notwithstanding the foregoing, Perrigo and Transferee shall have no
obligation to indemnify, save, defend and hold harmless Biogen Idec and its
Indemnitees from and against any and all Losses arising out of any and all
claims against Biogen Idec under, or relating to enforcement against Biogen Idec
of, the Asset Purchase Agreement or this Agreement.
 
10. Representations and Warranties.  Transferee represents and warrants to the
other parties hereto that:
55

--------------------------------------------------------------------------------

 
(a) Organization and Standing.  Transferee is a statutory trust, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization.  Transferee is duly qualified to do business and
is in good standing as a foreign trust in each jurisdiction where the ownership
or operation of its assets or properties or conduct of its business requires
such qualification.
 
(b) Corporate Power.  Transferee has all requisite power and authority to carry
on its business as it is now being conducted, and to own, lease or operate all
its properties and assets.  Transferee has all requisite power and authority and
has taken all action necessary in order to execute, deliver and perform its
obligations under this Agreement.
 
(c) Corporate Authority; Enforceability.  This Agreement has been duly executed
and delivered by Transferee and, assuming the due authorization, execution and
delivery of this Agreement by the other parties hereto, this Agreement is a
valid and legally binding agreement of Transferee, enforceable against
Transferee in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors' rights or to general equity
principles.
 
(d) Governmental Authority Approvals; No Violations.  No consents, approvals,
permits, orders, authorizations of, exemptions, reviews or waivers by, or
notices, reports, filings, declarations or registrations to or with, any
federal, state or local court, governmental, legislative, judicial,
administrative authority, taxing authority, agency, commission, body or other
governmental entity or self-regulatory organization (each, a "Governmental
Authority") or with any third party are required to be made or obtained by
Transferee in connection with the execution, delivery and performance by
Transferee of this Agreement.
 
The execution, delivery and performance of this Agreement by Transferee does
not, and will not, (i) constitute or result in a breach or violation of, or a
default under, the acceleration of any obligations or penalties or the creation
of any indebtedness, lien, pledge, security interest, adverse claims, charges,
encumbrances or exception to title of any kind on the assets of Transferee (with
or without notice, lapse of time, or both) pursuant to, or a debt repayment
trigger under, any agreements, instrument or understanding to which Transferee
or any of its properties is a party or is subject or bound, or any Applicable
Law to which Transferee or any of its properties is subject; or (ii) constitute
or result in a breach or violation of, or a default under, organizational
documents of Transferee.
 
For purposes of this Agreement, "Applicable Law" shall mean any domestic or
foreign, federal, state or local, statute, law, ordinance, rule, administrative
interpretation, regulation, holding, order, determination, writ, injunction,
directive, judgment, decree, permit, license or other requirement of any
Governmental Authority applicable to Transferee, or its properties, assets,
officers, directors, employees or agents (in connection with such officers',
directors', employees' or agents' activities on behalf of such entity).
 
(e) Compliance with Applicable Laws.  Neither Transferee nor its Affiliates is
in violation of, and has not violated or been charged with a violation of, any
Applicable Law.
56

--------------------------------------------------------------------------------

 
(f) Defaults.  Transferee is not in default under any mortgage, deed of trust,
indenture or other instrument or agreement to which Transferee is a party or by
which it or any of its properties or assets may be bound, or in violation of any
Applicable Law, which default or violation could have an adverse effect on the
ability of Transferee to perform any of its obligations under this Agreement and
the obligations included within the Assigned Interests.
 
(g) Litigation.  There are no pending or, to the knowledge of Transferee,
threatened actions or proceedings by or before any court or administrative
agency or arbitrator that either individually or in the aggregate, are
reasonably likely to adversely affect the ability of Transferee to perform its
obligations under this Agreement or the obligations included within the Assigned
Interests.
 
(h) No Intent to Re-Transfer.  Transferee is acquiring the Assigned Interests
for its own use and not with a view to any resale or distribution thereof.
 
11. Reliance.  The representations, warranties, covenants and agreements of
Transferee are made for the benefit of, and may be relied upon by, Perrigo and
Biogen Idec.
 
12. Termination.  This Agreement may be terminated by Perrigo without cause at
any time, effective upon thirty (30) days' prior written notice to Biogen Idec
and Transferee.  This Agreement may not be terminated by Transferee.  Any
termination of this Agreement shall not relieve the parties hereto of any
obligation accruing before such termination is effective and shall be without
prejudice to the rights of any party against the other accrued or accruing under
this Agreement before termination is effective.  In the event of any termination
of this Agreement by Perrigo, (a) Perrigo shall thereafter perform and discharge
all liabilities and obligations to Biogen Idec in respect of, and be entitled to
all rights with respect to, the Assigned Interests, whether such rights,
liabilities and obligations arise before or after the termination date and
(b) Biogen Idec shall have no further liabilities or obligations to Transferee
in respect of the Assigned Interests.
 
13. Miscellaneous.
 
(a) Entire Agreement.  This Agreement and the Asset Purchase Agreement sets
forth the entire agreement and understanding between the parties as to the
subject matter hereof and supersedes all agreements or understandings, verbal or
written, made between the parties before the date hereof with respect to the
subject matter hereof.
 
(b) Effect of Waiver or Consent.  No waiver or consent, express or implied, by
any party of or to any breach or default by any other party in the performance
by such other party of its obligations hereunder shall be deemed or construed to
be a consent or waiver to or of any other breach or default in the performance
by such party of the same or any other obligations of such party hereunder.  No
single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce any right or power, shall preclude any other
or further exercise of any right or power under this Agreement or the exercise
of any other right or power.  Failure on the part of a party to complain of any
act of any other party or to declare any other party in default, irrespective of
how long such failure continues, shall not constitute a waiver by such party of
its rights hereunder until after the applicable statute of limitation period has
run.
 
57

--------------------------------------------------------------------------------

(c) Severability.  Should any provision of this Agreement or the application of
this Agreement to any Person or circumstance be held invalid or unenforceable to
any extent:
(i) such provision shall be ineffective to the extent, and only to the extent,
of such unenforceability or invalidity and shall be enforced to the greatest
extent permitted by law;
(i) such unenforceability or invalidity in any jurisdiction shall not invalidate
or render unenforceable such provision as applied (A) to other Persons or
circumstances or (B) in any other jurisdiction; and (iii) such unenforceability
or invalidity shall not affect or invalidate any other provision of this
Agreement.
 
(d) Amendment.  Neither this Agreement nor any of the terms of this Agreement
may be terminated, amended, supplemented or modified orally, and may only be
terminated, amended, supplemented or modified by an instrument in writing signed
by each of the parties, provided that the observance of any provision of this
Agreement may be waived in writing by the party that shall lose the benefit of
such provision as a result of such waiver.  Transferee hereby acknowledges and
agrees that Biogen Idec, Perrigo and Perrigo Pharmaceuticals, Inc. may amend or
modify the Asset Purchase Agreement without providing notice of such amendment
or modification to Transferee or obtaining Transferee's consent thereto and any
such amendment shall be binding upon Transferee.
 
(e) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflict of laws.
 
(f) Venue; Jurisdiction.  In the event of any controversy, claim or counterclaim
arising out of or relating to this Agreement, such controversy, claim or
counterclaim shall be resolved by the United States District Court for the
Southern District of New York or a local court sitting in New York, New York
(collectively, the "Courts").  Each party (i) irrevocably submits to the
exclusive jurisdiction in the Courts for purposes of any action, suit or other
proceeding relating to or arising out of this Agreement and (ii) agrees not to
raise any objection at any time to the laying or maintaining of the venue of any
such action, suit or proceeding in any of the Courts, irrevocably waives any
claim that such action, suit or other proceeding has been brought in an
inconvenient forum and further irrevocably waives the right to object, with
respect to such action, suit or other proceeding, that such Courts do not have
any jurisdiction over such party.
 
(g) Specific Performance.
 
(i) Each party shall be entitled to seek an injunction, specific performance and
other equitable relief or remedy to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, the parties agree that, in addition to any
other remedies, each party shall be entitled to enforce the terms of this
Agreement by a decree of specific performance or injunction without the
necessity of proving the inadequacy of money damages as a remedy.  Each party
hereby waives any requirement for the securing or posting of any bond in
connection with such remedy.  Each party further agrees that the only permitted
objection that it may raise in response to any action for equitable relief is
that it contests the existence of a breach or threatened breach of this
Agreement.  For the avoidance of doubt, the parties acknowledge and agree that
the injunction, specific performance and other equitable relief and remedy
contemplated by this Section 13(g) includes (as appropriate) both mandatory and
prohibitory forms of relief and remedy.
58

--------------------------------------------------------------------------------

(ii) With respect to any action, suit, or proceeding seeking the injunction,
specific performance and other equitable relief and remedy contemplated by
Section 13(g)(i) of this Agreement, each party irrevocably and unconditionally
agrees on behalf of itself and its Affiliates as follows:  (1) to submit to the
exclusive jurisdiction and venue of the United States District Court for the
Southern District of New York, and any appellate court thereof; (2) that a final
unappealable judgment in any such action, suit, or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law; (3) to waive and not to assert by way of
motion, as a defense, or otherwise in any such suit, action, or proceeding, any
claim that it is not personally subject to the jurisdiction of such courts, that
the suit, action, or proceeding is brought is an inconvenient forum, that the
venue of the suit, action, or proceeding is improper, or that the related
documents or the subject matter thereof may not be litigated in or by such
courts; and (4) to not seek and to waive the right to any review of the judgment
of any such court by any court of any other nation or jurisdiction that might be
called upon to grant an enforcement of such judgment.
 
(h) Parties in Interest; Limitation on Rights of Others.  The terms of this
Agreement shall be binding upon, and inure to the benefit of, the parties and
their respective legal representatives, successors and assigns.  Nothing in this
Agreement, whether express or implied, shall be construed to give any Person
(other than the parties hereto and their respective successors and assigns) any
legal or equitable right, remedy or claim under, or in respect of, this
Agreement or any covenants, conditions or provisions contained herein, as a
third party beneficiary or otherwise.
 
(i) Independent Contractors.  Each of the parties hereto are independent
contractors under this Agreement and the Asset Purchase Agreement.  Nothing
contained herein shall be deemed to create an employment, agency, joint venture
or partnership relationship between or among the parties or any of their agents
or employees, or any other legal arrangement that would impose liability upon
one party for the act or failure to act of the other party.  None of the parties
shall have any express or implied power to enter into any contracts or
commitments, or to incur any liabilities, in the name of, or on behalf of, any
other party, or to bind any other party in any respect whatsoever.
 
(j) Interpretation.  As used in this Agreement, the terms "include", "includes"
and "including" are not limiting and mean include, includes and including,
without limitation.  All headings are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Agreement.
 
(k) Expenses.  All fees and expenses incurred in connection with this Agreement
and the Transactions shall be paid by the party incurring such expenses.
59

--------------------------------------------------------------------------------

 
(l) Notices.  All notices hereunder shall be in writing and shall be deemed
given if delivered personally or by facsimile transmission (receipt verified),
telexed, mailed by registered or certified mail (return receipt requested),
postage prepaid, or sent by express courier service, to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice, provided that notices of a change of address shall be effective
only upon receipt thereof):
 
If to Biogen Idec or Perrigo:  At the addresses set forth in the Asset Purchase
Agreement.
If to Transferee:
 
RP Management, LLC
110 E. 59th Street, Suite 330
New York, NY 10022
Attention:      George Lloyd
Telephone:    (212) 883-2280
E-mail:            glloyd@royaltypharma.com
Facsimile:      (212) 883-2260


With a copy to:


Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention:     Art McGivern
Telephone:    (617) 570-1971
E-mail:            amcgivern@goodwinlaw.com
Facsimile:      (617) 801-8626


(m) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed as original, but all of which together shall
constitute one instrument.


60